Citation Nr: 0719561	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  99-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

3.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD) from September 8, 1994, to November 6, 1996, and to a 
rating in excess of 30 percent thereafter.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a psychotherapist


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
December 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from January 1998, November 1999, and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  In those respective 
decisions, the RO:  granted service connection for PTSD and 
assigned a 10 percent disability rating effective September 
8, 1994; denied entitlement to TDIU; and denied service 
connection for bilateral hearing loss, tinnitus, COPD, and a 
skin disorder.  

A September 1998 rating decision increased the rating for the 
veteran's PTSD to 30 percent effective May 14, 1998, and a 
March 2001 hearing officer's decision granted an earlier 
effective date of November 7, 1996, for the 30 percent 
rating.  The veteran continued his appeal, and the Board has 
framed the issue as entitlement to the assignment of an 
initial rating in excess of 10 percent for PTSD from 
September 8, 1994, to November 6, 1996, and to a rating in 
excess of 30 percent thereafter.  

In March 2000, the veteran, his then-future wife, and a 
psychotherapist testified at a hearing held before a hearing 
officer at the RO.  In September 2001, the Board remanded the 
claims then in appellate status.  In a decision dated in 
March 2003, the Board denied service connection for bilateral 
hearing loss, and in August 2003, the Board remanded the 
remaining service connection claims and the PTSD claim.  In a 
July 2005 decision, the Board granted service connection for 
tinnitus and at the same time remanded the claims for service 
connection for COPD and a skin disorder as well as the claims 
concerning the rating for PTSD and entitlement to a TDIU.  
The remanded issues are now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal, and there 
is no indication that the veteran has additional evidence 
pertaining to his claims.  

2.  The evidence does not demonstrate that the veteran's skin 
disorder had its onset in service or is causally related to 
any incident of service.  

3.  The evidence does not demonstrate that the veteran's COPD 
had its onset in service or is causally related to any 
incident of service.  

4.  During the period from September 8, 1994, to 
November 6, 1996, the veteran's service-connected psychiatric 
disability was manifested primarily by flashbacks, sleep 
disturbances including nightmares and insomnia, anxiety, 
irritability, and difficulty concentrating, which resulted in 
considerable, but not severe, social and industrial 
impairment.  

5.  During the period from November 7, 1996, the veteran's 
service-connected psychiatric disability was manifested 
primarily by sleep disturbances including nightmares and 
insomnia, depression, anxiety, irritability and anger so 
severe that the veteran cannot work.  

6.  In view of the award of a 100 percent schedular rating 
for PTSD from November 7, 1996, the claim for a TDIU, filed 
in May 1999, is rendered moot.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 &West Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  Service connection for COPD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 &West Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  The criteria for an initial 50 percent rating for PTSD 
have been met from September 8, 1994 to November 6, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 
(2006); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

4.  The criteria for an initial 100 percent rating for PTSD 
have been met from November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. (2006); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

5.  The claim for a TDIU rating is dismissed as moot.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains  
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In letters dated in August 2001 and November 2002, the RO 
satisfied these mandates with respect to the service 
connection claims explaining what evidence was needed to 
substantiate those claims, what evidence he should provide, 
and what evidence VA would obtain.  In a February 2004 
letter, the RO again provided notice regarding evidence 
needed to substantiate the service connection claims and also 
effectively informed the veteran about the type of evidence 
needed to support his claim for a higher rating for his PTSD, 
namely, proof that the service-connected disability has been 
more disabling at any time during the period of time at 
issue.  

In its letters, the RO notified the veteran of VA's duty to 
obtain certain evidence, such as VA medical records, as well 
as its obligation to help obtain other relevant records not 
in the Federal Government's possession, provided the veteran 
gave consent and supplied enough information to enable VA to 
obtain them.  It made clear that although VA could assist the 
veteran in obtaining private records, he carried the ultimate 
burden of ensuring that VA received all such records.  In 
addition, in the February 2004 letter, the RO requested that 
the veteran provide the RO with any evidence or information 
he had pertaining to his claims.  The Board thus finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession and that he received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, in a letter dated 
in March 2006, the RO provided the veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings and provided implicit notice as to the 
evidence needed to establish a TDIU.  In that letter, the RO 
also provided notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

As the February 2004 and March 2006 letters followed the RO's 
rating decisions from which this appeal arises, the notice 
obviously does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and if so how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that notice error of this kind may 
be non-prejudicial to a claimant.  In this respect, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, notice was 
complete prior to the April 2006 readjudication of the claims 
on the merits.  See Supplemental Statement of the Case issued 
during that time and Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The veteran has been provided the opportunity to respond to 
the August 2001, November 2002, February 2004, and March 2006 
letters and over the course of the appeal has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  The Board finds that 
the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determinations has not harmed the veteran and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  The veteran's service 
medical and service personnel records are in the file, and 
the RO obtained private and VA medical records as well as 
records from the Social Security Administration (SSA).  In 
addition, there have been VA examinations that provided 
findings adequate for rating purposes.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2006).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Skin disorder- background

The veteran's service medical records show that he was 
treated for a groin rash in July 1975 and October 1975.  
During service, there were no other skin complaints other 
than what was diagnosed as ringworm in September 1975.  At 
the service separation examination in December 1976, the 
examiner evaluated the veteran's skin as normal.  Post-
service, in June 1983 there is medical evidence of cellulitis 
said to be secondary to sunburn, and later in 1983, the 
veteran had a rash associated with wood tick bites.  There 
is, however, no post-service medical evidence of cysts or 
acne earlier than the records from a private physician, Dr. 
S.B, whose records show that he treated the veteran for 
cysts, boils, and acne on his face and in the preauricular 
area from 1986 to 1990.  The next medical evidence relative 
to the veteran's skin is a VA medical record dated in 
October 1998 showing that a VA physician removed two cystic 
lesions from the veteran's face at that time.  

At an August 1999 visit to his VA primary care physician, the 
veteran complained of recurrent problems with cysts behind 
his ears and in the skin of his face and said he believed 
those problems were probably related to his work in service 
on the flight deck of a carrier with exposure to hazardous 
fumes such as jet fuel, etc.  The veteran's VA primary care 
physician's assessment in August 1999 was probable acne.  The 
physician said that whether this was due to exposure in 
service would be a bit difficult to say, but she said she 
suspected that it certainly could be.  In November 1999, the 
veteran brought with him some information on chloracne and 
requested that the physician write a letter expressing her 
opinion of the etiology of his skin condition.  In the office 
note, the physician said the veteran had significant 
exposures during service to various fumes and solvents while 
on ship.  She said she thought that this certainly could be 
related to the veteran's skin condition and that it would be 
consistent with chloracne.  

In a letter dated in November 1999, the physician stated that 
the veteran had furnished her with copies of medical records 
and photographic memorabilia from his military service where 
he served aboard the aircraft carriers, USS HANCOCK and USS 
ENERPRISE, and she noted that the veteran's military 
specialty was aviation boatswains mate, equipment catapults.  
The physician stated that the veteran suffers from chloracne, 
which she believed was a direct result of his service in the 
Vietnam area of operations.  

Later VA treatment records show that the veteran received 
antibiotic and surgical treatment for acne and cysts.  In 
July 2001, he complained of hyperpigmented lesion of the left 
anterior shin.  He denied any history of injury and said it 
had been there for some time. At a dermatology consultation 
in October 2001, the veteran said that he had noticed a dark 
spot in his lower left leg approximately a year ago.  The 
dermatologist found an approximately one-centimeter, 
blue/black spot on the left lower shin, and above this were 
several rather stringy, small, similarly colored lesions.  
The veteran denied any type of injury or other manipulation 
in this area.  

A VA surgeon electro-destroyed the lesions on the left lower 
leg in November 2001, and the diagnosis was pigmented dermis, 
left lower extremity (tattoo).  The surgeon noted that the 
veteran could not recall any injuries in the past.  

At a VA dermatology consultation in May 2002, the veteran 
stated that he had been bothered with skin lesions and 
infections of his face for many, many years.  Examination 
revealed very little acne activity, but there was a definite 
degree of post acne scarring and one slightly inflammatory 
lesion on the right side of the neck.  The dermatologist 
outlined recommended treatment.  

At a VA clinic visit in May 2003, the veteran was concerned 
about lesions on his left lower extremity, which had been 
spreading and increasing in size.  The physician noted 
several depressed, hyperpigmented lesions of the left lower 
extremity.  The physician also noted that the veteran 
continued to have inflammatory papules scattered over his 
face and back.  

At a May 2003 VA examination, the examiner stated that the 
veteran had two areas of skin problems, one on the left calf 
and one on the face and ears.  The veteran reported that the 
rash on the leg had been there at least 10 years, and he 
complained of chloracne problems.  He stated that he was 
exposed to jet fuel and solvents on the legs, chest, arms, 
and face.  On examination, there were four pigmented lesions 
on the left anterior calf and a patch of dry skin, which the 
examiner said was most consistent with eczema.  Examination 
of the face, ears, neck, and trunk revealed very little acne 
activity.  There was a definite degree of post-acne scarring 
and pox marks, and there were a few scattered, small pustules 
on the trunk.  The examiner said that after reviewing the 
record, she discussed the veteran's chloracne with a board-
certified dermatologist.  The examiner reported that the 
dermatologist stated that the jet fuel and other chemical 
solvents could have caused chloracne only during the 
veteran's exposure period in service and that it would not 
cause chloracne several years after the fact.  The examiner 
said that based on this information and review of files, this 
condition was not caused by or causally related to any 
incident during the veteran's service.  

A VA outpatient operation report concerning lesions on the 
left leg shows that in August 2003 the veteran gave a history 
of having been burned with jet fuel in service and having 
developed pigmented discoloration of the skin.  The surgeon 
noted that he had treated the veteran with electro-
destruction in 2001, but the lesions recurred.  The surgeon 
stated there were four roughly circular lesions on the 
anterior aspect of the left lower leg.  Two lesions were 
greater than one centimeter and the other two were less than 
one centimeter in size.  The lesions were excised, and on 
there was some tattooing in the subcutaneous fat, which was 
removed.  The diagnosis was tattooing of the skin of the left 
lower leg.  A few days later, the veteran's VA primary care 
physician noted that the lesions over the left shin appeared 
to be healing well.  

At a VA examination in August 2004, the veteran reported that 
cysts began forming on his face and ears early in 1976 and 
that his skin condition has been constant since that time.  
He claimed his cystic acne was secondary to Agent Orange 
exposure as he was aboard ship off the coast of Vietnam.  He 
reported that his skin condition was also due to 
environmental exposure to chemical and air pollutants while 
he was in the Navy.  He said he had recurring cysts on his 
face and bilateral ear lobes and that the cysts contained 
cloudy thick material with a foul odor.  The examiner noted 
that photographs taken at the examination showed evidence of 
scarring from cystic lesions on the cheeks and ear lobes.  On 
examination, the skin was moist, without visible irritations 
or infected lesions; there were a few small pustules on the 
left ear lobe.  

The examiner who conducted the August 2004 examination stated 
that the veteran's service medical records show no 
documentation of chloracne or chemical/fume exposure.  The 
veteran could not identify any chemicals to which he claimed 
exposure.  The examiner noted that medical records documented 
cystic lesions about the face in the 1980s and 1990s, with 
sporadic infrequent entries from 1998 to the date of the 
examination.  She said an allergic response to the subjective 
report of an unknown chemical/fume exposure at sea was 
speculative and there was no objective data to support the 
claim.  In addition, the examiner stated that with respect to 
chloracne, the distribution of lesions if of considerable 
importance.  She said that the most sensitive areas of the 
human skin to chloracnegens are below and to the outer side 
of the eye (called malar crescent) and behind the ears.  She 
said that the genitalia, both scrotum and penis, are also 
sensitive areas.  She also noted that if significant exposure 
and toxic reactions had occurred, lesions may appear on 
shoulders, chest, back, buttocks, and abdomen.  She observed 
that the veteran's exposure areas brought to her attention 
were anterior ear lobes and cheek just lateral to the nose.  
She said that on review of the service medical records there 
was no mention of acne or any skin condition and that the 
veteran answered no to questions of skin disease in self 
assessments.  She also noted that physical examination 
reports showed normal skin in 1975 and 1976.  

Subsequent VA outpatient records dated from October 2004 to 
January 2005 show assessments of acne, and in June 2005, the 
physician reported there were inflammatory lesions on the 
veteran's back and chest.  In March 2006, when he was off 
antibiotics, the veteran was noted to have a number of 
inflammatory cysts of the nasolabial area.  

Skin disorder - analysis

The veteran contends that his chloracne and various other 
skin disorders are the result of prolonged, daily exposure 
while at sea to jet-blast, JP-5/JP-4, and AVGAS.  He reports 
that he was routinely expected to use a number of industrial 
solvents and toxic agents like non-skid and SHAD, which he 
indicated is an acronym for Shipboard Hazard Agents 
Decontamination.  He has asserted that his sustained and 
total-body exposure to this combination of chemicals and 
fuels have proved very detrimental to his health.  Also, as 
noted above, he has contended that his acne was secondary to 
Agent Orange exposure as he was aboard ship off the coast of 
Vietnam.  

The Board must first consider that with regard to a claim of 
service connection for a skin disorder, diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  A veteran who served in Vietnam from 
January 9, 1962, to May 7, 1975, is presumed to have been 
exposed to an herbicide agent during such Vietnam service, 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases, including 
chloracne or other acneform disease consistent with 
chloracne, are associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  These diseases must have become 
manifest to a degree of 10 percent or more within one year 
after the last date of exposure.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The veteran alleges that he has a chronic skin disorder, to 
include as due to exposure to Agent Orange in service, and he 
contends that exposure would have been while he served aboard 
the USS HANCOCK off the coast of Vietnam.  Review of the 
veteran's service personnel records confirms that he served 
aboard the USS HANCOCK, but those records show that he 
transferred to the USS HANCOCK in August 1975, having been 
previously been at the Naval Air Station, Lakehurst, New 
Jersey, and the Naval Training Center, San Diego, California.  
There is, therefore, no possibility that the presumptive 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) 
may be applied to the veteran's claim because he could not 
have served in Vietnam or Vietnam offshore waters in the 
designated period, that is, at any time from January 9, 1962 
to May 7, 1975.  

As service connection may not be considered on a presumptive 
basis, the matter that must be decided is whether service 
connection may be granted on a direct basis.  As to the 
veteran's contention that he was exposed to Agent Orange in 
service, the RO submitted a request to the National Personnel 
Records Center for documentation of any exposure to 
herbicides, and the response in December 2001 was that there 
are no records that the veteran was exposed to herbicides in 
service.  Further, the veteran has asserted that he was 
exposed to toxic agents and what he called "SHAD."  He 
indicated that SHAD is an acronym for Shipboard Hazard Agents 
Decontamination.  In a letter to the veteran dated in 
November 2002, the RO requested the veteran provide specific 
information about exposure to Project SHAD chemicals.  The 
veteran did not respond to that request, and in its 
January 2003 supplemental statement of the case, the RO 
referred to a VA Fast Letter 02-24 regarding Project SHAD 
(Shipboard Hazard and Defense) as indicating there were not 
any Project SHAD tests during the veteran's period of 
service.  

The veteran's remaining contention is that his skin 
disability is due to exposure at sea to jet-blast, JP-5/JP-4, 
and AVGAS as well industrial solvents, and other toxic 
agents.  

As noted earlier, in order to prevail on the issue of direct 
service connection there must be: medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. § 3.303.  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (2006).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, direct service connection cannot be granted for 
any current skin disability.  Service medical records show 
that the veteran was treated for a rash on his legs and groin 
in July 1975, but that was while he was at the Naval Air 
Station, Lakehurst, New Jersey, which was before any at sea 
assignment.  While aboard the USS HANCOCK, he was treated for 
ringworm on the buttocks and abdomen, and on one occasion in 
October 1975, he was treated for a groin rash.  During the 
course of the appeal, the veteran has said he had acne 
starting in early 1976, but this is not documented in his 
service medical records and at his service separation 
examination, the veteran's skin was evaluated as normal.  

Although the record includes private medical records 
documenting extensive hospitalization and treatment for 
injuries from a motorcycle accident in 1977 and follow-up 
surgery in 1979, none of those records, including reports of 
physical examinations, mention any complaints or findings 
related to any skin disorder.  VA medical records document 
treatment for cellulitis secondary to sunburn in August 1983.  
In March 1985 they mention a growth on the left buttock, 
which the veteran reported had been inflamed and swollen over 
the past week.  The diagnosis then was cellulitis and when 
the growth became more swollen in after a fall in 
November 1985, it was diagnosed as a furuncle when it was 
incised and drained in November 1985.  

None of those records include any finding or diagnosis of 
acne or any other chronic skin disability.  The earliest 
medical records that include a diagnosis of acne are those 
from Dr. S.B, whose records show treatment from September 
1986 to December 1990.  His records show he excised or 
incised and drained epidermal cysts from locations including 
the right eyebrow, the right and left cheeks and from the 
preauricular area.  He also treated the veteran with 
antibiotics and other medications.  Dr. S.B. variously stated 
that the veteran had cystic acne and comedonal acne.  The 
Board acknowledges that in a December 1989 note, Dr. S.B. 
stated that the veteran had cystic acne that had been there a 
long time with comedos and cysts that would not go away.  He 
did not, however, report a more specific history nor did he 
provide an opinion as to the time of onset or etiology of the 
skin disorder.  

The only medical opinion that supports the veteran's claim is 
the opinion provided by the veteran's VA primary care 
physician in August 1999 and November 1999.  In her 
August 1999 clinic note, her assessment regarding the 
veteran's skin was probable acne, and she said that whether 
this was due to exposure to exposure to fumes from jet fuel 
would be difficult to say, but she said she suspected it 
certainly could be.  In her November 1999 clinic note she 
said that the veteran had significant exposures during 
service to various fumes and solvents while on ship and she 
said she thought that this certainly could be related to the 
veteran's skin condition and that it would be consistent with 
chloracne.  She said it probably would be worthwhile to have 
this evaluated further by a dermatologist.  In her November 
1999 letter, the physician said the veteran had furnished her 
with copies of medical records and photographic memorabilia 
from service where he served aboard aircraft carriers as a 
boatswains mate, equipment catapults.  The physician stated 
that the veteran suffers from chloracne, which she said she 
believed was a direct result of the veteran's service in the 
Vietnam area of operations.  

The Board has considered this evidence and finds it to be of 
less probative weight than the medical opinions expressed in 
later VA examinations in May 2003 and August 2004.  The 
November 1999 letter is not persuasive in that the physician 
does not say why any current chloracne would be a direct 
result of the veteran's service in the Vietnam area of 
operations.  To the extent that it implies that any service 
by the veteran in the Vietnam area of operations resulted in 
his exposure to herbicides that caused chloracne or any other 
acneform disease, that implication has been refuted by the 
service department statement that there is no documentation 
that the veteran was exposed to herbicides in service.  In 
addition, in the clinical record the physician said the 
veteran's exposure to fumes and solvents aboard ship 
certainly could be related to his skin condition, which she 
said is consistent with chloracne.  In the Board's judgment, 
the use of the term "could" makes the physician's opinion 
speculative, and it is therefore entitled to limited 
probative weight.  See Bloom v. West, 12 Vet. App. 185 
(1999); Bostain v. West, 11 Vet. App. 124 (1998).  

The VA primary care physician did suggest it would be 
worthwhile to have this considered by a dermatologist.  This 
was done by the VA examiner who conducted the May 2003 VA 
examination.  That examiner noted that the veteran reported 
that he had had a rash on his left leg at least 10 years and 
he complained of chloracne problems.  He gave a history of 
having been exposed to jet fuel and solvents on the legs, 
chest, arms, and face.  The examiner discussed the chloracne 
with a board-certified dermatologist who stated that jet fuel 
and other chemical solvents could have caused chloracne only 
during the veteran's exposure period in service and that it 
would not cause chloracne several years after the fact.  The 
examiner said that, based on this information and review of 
the record, the veteran's skin condition was not caused by or 
causally related to any incident during the veteran's 
service.  

Further, the examiner who conducted the VA examination in 
August 2004 reviewed the record and specifically noted that 
the service medical records include no mention of acne or any 
chronic skin condition.  She also noted that the veteran 
answered no to questions of skin disease in self assessments 
and the skin was normal at service separation.  The veteran 
could not identify the chemicals to which he claimed 
exposure.  The examiner noted that while medical records 
documented cystic lesions about the face in the 1980s 
and 1990s, service medical records showed no documentation of 
chloracne.  She concluded that an allergic response to the 
subjective report of an unknown chemical/fume exposure at sea 
was speculative and that there was no objective evidence to 
support the claim.  

Thus, the May 2003 and August 2004 VA examiners determined 
there was no evidence of chloracne or acne in service or that 
was causally related to any incident of service.  The Board 
finds these reports, which are based on a full examination of 
the veteran and review of the record, are entitled to great 
probative weight.  These reports provide evidence against 
this claim, and for the earlier stated reasons are, in the 
Board's judgment, of greater probative weight than the 
opinions the VA primary care physician offered in 1999.  

The Board further notes that while the veteran is competent 
to report symptoms and observable manifestations of disease 
and injury, his statements as to the onset and continuity of 
symptoms have been inconsistent with other evidence of record 
and are accordingly of limited probative value.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is 
entitled to discount credibility of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  For example, at the August 2004 VA 
examination, he said that he first had cysts on his face in 
early 1976 and that his skin condition has been constant 
since that time.  As has been noted repeatedly, there were no 
complaints of cysts or acne in the service medical records, 
and the veteran's skin was normal at his service separation 
examination.  

Further, medical records that included general physical 
examinations in the 1970s to the mid-1980s do not show 
evidence of any skin disability, and it is only in 1986 that 
there is independent evidence of the presence of any kind of 
acne.  Further, as to the lesions on the left leg, when the 
veteran initially sought treatment in 2001, he said he had 
noticed a dark spot on the lower left leg approximately a 
year earlier, and when a surgeon electro-destroyed the 
lesions in November 2001, the veteran at that time said he 
could not recall ay injuries in the past.  This is in 
contrast to his report at the May 2003 VA examination when he 
said that skin problems on his left leg had been there at 
least 10 years.  Further, in August 2003, when he saw the 
same surgeon who had treated him in 2001, the veteran said he 
was burned with jet fuel in service and developed pigmented 
discoloration of the skin.  

In summary, the veteran's inconsistent statements do not, in 
the Board's opinion, provide credible evidence of continuous 
symptoms of any skin disorder shown in service.  They cannot, 
therefore, provide a basis for a grant of service connection 
for a skin disorder based on continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997). 

The Board is left with the veteran's personal opinion and the 
opinion expressed by a friend in a statement received in 
April 2002 that his current skin disability is the result of 
exposure to jet fuels and other toxic chemicals during his 
flight deck duty.  The record does not show, nor does the 
veteran contend, that either he or his friend has specialized 
education, training, or experience that would result in 
qualifications to provide an opinion on this matter.  It is 
now well established that  lay persons such as the veteran 
and his friend are not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and their 
opinions that the veteran's current skin disability is 
causally related to service is therefore entitled to no 
weight of probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Based on the foregoing, he Board finds that the evidence does 
not demonstrate that the veteran's skin disorder had its 
onset in service or is causally related to any incident of 
service.  In making this finding, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board therefore 
concludes that service connection for a skin disorder is not 
warranted.  

COPD - background

The veteran's service medical records show that he was seen 
at a San Diego Naval Training Center dispensary in 
February 1975 with complaints of bronchitis and gave a 
history of a non-productive cough over the past three days.  
The impression after examination was upper respiratory 
infection.  Two days latter, the veteran complained of a 
productive cough, shortness of breath with chest pain, sore 
throat, and congestion.  The assessment after examination was 
upper respiratory infection, and medication was prescribed.  
In April 1975, the veteran was seen at a branch dispensary in 
San Diego with complaints of a productive cough and sinus and 
chest congestion.  Examination revealed slight rales or 
wheezing over the right middle or right lower lobe.  He was 
then seen by a physician who reported an impression of 
bronchitis and noted that a chest X-ray was within normal 
limits.  Medication was prescribed.  A week later, the 
veteran was examined and was found physically qualified for 
transfer; no defects were noted.  

Aboard the USS HANCOCK in August 1975, the veteran complained 
of a cold, congestion, and possible bronchitis.  After 
examination, the impression was upper respiratory infection.  
Pyroxene, Robitussin, and Cepacol were prescribed.  While 
aboard the USS ENTERPRISE in January 1976, the veteran was 
noted to have complaints of an upper respiratory infection.  
Medication and bed rest were prescribed.  

At the veteran's separation examination in December 1976, the 
examiner evaluated the veteran's lungs and chest as normal.  

Records from Valley General Hospital show that the veteran 
was hospitalized in December 1977 for treatment of injuries, 
including lacerations and a comminuted fracture of the right 
femur, sustained in a motorcycle accident.  During 
hospitalization, there was a pulmonary consultation for a 
possible pulmonary embolus.  A lung scan showed a minimal 
decrease in the right upper lobe.  The impression was 
minimally abnormal lung scan, low probability of pulmonary 
embolus.  A chest X-ray on the same date was normal.  The 
veteran was rehospitalized in December 1979 for treatment of 
myositis ossificans and removal of rod from the right femur; 
a chest X-ray at that time was normal.  

In August 1983, the veteran was hospitalized by VA with 
complaints of a sore throat, feeling sweaty, and having 
vomiting and loose stools.  The final diagnosis included 
pharyngitis and gastroenteritis.  

Letters and office notes from M.H., M.D., show that he 
treated the veteran for respiratory complaints in 1991, 1994, 
and 1995.  The physician's assessments included bronchitis, 
upper respiratory infection with bronchitis in 1991.  Dr. 
M.H. saw the veteran with respiratory complaints in 
August 1994 and October 1994, and Dr. M.H.'s notes show that 
in December 1994, the veteran complained of lung congestion.  
The physician observed that the veteran had required multiple 
courses of antibiotics over the last several years because of 
recurrent cough and sputum production.  

Dr. M.H. noted that the veteran, in reviewing his medical 
records from the Navy, believed that he could track lung 
problems back to the time he was in service.  The veteran 
recalled a significant asbestos exposure while in the Navy 
for two years and though he did not remove asbestos from 
ships, he felt that his activities in the Navy brought him 
into close contact with asbestos for a two-year period of 
time.  Dr. M.H. noted that the veteran had smoked since he 
was in the Navy, which he entered at age 17, and there was a 
history of asthma in his maternal grandfather.  After 
examination, Dr. M.H.'s assessment was chronic bronchitis, 
which he said was probably more related to his smoking 
history than to his military service though one cannot be 
entirely certain of that.  

In late December 1994, Dr. M.H. stated that the veteran 
continued to have a productive cough.  Chest X-ray and 
paranasal sinus films did not show any evidence of underlying 
pneumonia, emphysema, or infection.  Pulmonary function tests 
showed a slight reduction in small airway flows, but the 
reduction was very mild.  The assessment was chronic cough 
consistent with chronic bronchitis, probably secondary to 
smoking.  Dr. M.H. adjusted medications at follow-up visits 
in January 1995, and his assessment was chronic bronchitis 
secondary to smoking.  

VA pulmonary function testing in December 1995 showed 
spirometry within normal predicted limits, and 
December 1995 chest X-rays were negative.  At a VA general 
medical examination in January 1996, the veteran gave a 
history of having been treated for bronchitis in service and 
stated that ever since that time, he would get bronchitis 
easily and seemed always to be congested.  The physician 
noted that the veteran was a heavy smoker and had been in the 
past.  The diagnosis reported on the January 1996 examination 
report was rule out COPD, which the physician said he 
believed was in an early phase.  

In an office note dated in December 1996, a private 
physician, B.W., M.D., noted that the veteran gave a history 
of chronic bronchitis and his current complaints were 
bronchitis symptoms and some productive cough.  After 
examination including pulmonary function tests, the 
assessment was bronchitis, and the physician said there might 
be a reactive airway component.  Erythromycin and an inhaler 
were prescribed.  In January 1997, after examination, the 
assessment was reactive airway disease, improved, and 
bronchitis improved.  Inhalers were continued.  

VA outpatient records show that in January 1998 the veteran 
was seen with complaints of increased wheezing and coughing 
producing yellow sputum.  Assessments included asthmatic 
bronchitis and rule out pneumonia.  A chest X-ray was 
negative, and medications were prescribed.  The veteran was 
seen with complaints of increased wheezing and coughing in 
February 1998 after a prednisone taper.  After examination, 
the assessment was asthma, and medications were added.  

VA outpatient records show that in September 1998 the veteran 
reported increased asthmatic symptoms, which he attributed to 
environmental smoke.  On chest examination, there were 
expiratory wheezes.  The impression was asthma, and 
medications were refilled.  In October 1998, medication was 
prescribed for a productive cough, and in November 1998, it 
was noted that the veteran's asthma seemed to be under 
reasonable control.  In January 1999, the veteran stated that 
he had had a productive cough over the last several weeks 
without a significant worsening of his shortness of breath.  
After examination, the assessment was probable bronchitis, 
and the physician prescribed an antibiotic.  

VA outpatient records show that at a scheduled clinic 
appointment in August 1999 the veteran said he was having 
more difficulty with his asthma and complained of a 
productive cough as well as purulent sinus drainage.  He said 
he believed that his breathing problems were probably related 
to his work in service on the flight deck of a carrier with 
exposure to hazardous fumes such as jet fuel, etc.  After 
examination, the assessment included asthma/COPD, and the 
physician said she thought it was quite likely that the 
veteran's pulmonary disease may have been aggravated by his 
years in service.  

In a letter dated in November 1999, the veteran's VA primary 
care physician stated that she had been treating the veteran 
for approximately three years.  She said that the veteran had 
furnished her with copies of medical records and photographic 
memorabilia from his military service where he served aboard 
the aircraft carriers, USS HANCOCK and USS ENTERPRISE, and 
she noted that the veteran's military specialty was aviation 
boatswains mate, equipment catapults.  The physician stated 
that the veteran has COPD/asthma, which she said may have 
been aggravated by exposure to inhaled chemicals and fumes in 
service.  She also stated that his COPD/asthma may be due to 
smoking, which he started in service and continued to do.  

VA outpatient records dated in March, April, and May 2000 
show the veteran complained of ear drainage, head congestion, 
and productive cough with assessments of bronchitis/asthma 
and treatment with antibiotics and inhalers.  The veteran 
underwent pulmonary function tests in May 2000, and the 
computer impression was suggestion of mild obstructive 
disease.  Later records show continuing treatment for 
respiratory complaints.  

In a statement received in February 2001, the veteran said 
that he suffers from COPD, chloracne, and various other skin 
disorders.  He asserted that these are the result of 
prolonged, daily exposure while at sea to jet-blast, JP-5/JP-
4, and AVGAS.  He stated that he was routinely expected to 
use a number of industrial solvents and toxic agents like 
non-skid and what he denominated SHAD, which he indicated was 
an acronym for Shipboard Hazard Agents Decontamination.  He 
asserted that his sustained and total-body exposure to this 
combination of chemicals and fuels had proved very 
detrimental to his health.  

When the veteran was seen by his VA primary care physician in 
September 2001, her assessment was that the veteran's 
COPD/bronchitis appeared to be stable.  In February 2002, the 
veteran was treated for an exacerbation of COPD and 
persistent dyspnea, made worse with exertion and sputum 
production.  This required three days of hospitalization at 
the end of February 2002.  The impression during 
hospitalization was obstructive lung disease with history and 
examination suggesting at least some contribution from 
reactive airway disease.  In mid-March 2002, the veteran 
continued to complain of shortness of breath with any kind of 
exertion and productive cough.  The assessment was 
COPD/bronchospasm.  

In a statement received in March 2002, the veteran's wife 
described the veteran's breathing problems.  

In a statement received in April 2002, a friend of the 
veteran said that she had known the veteran for nearly four 
years and during that time he had had almost constant 
breathing difficulties and respiratory illnesses, including 
asthma, bronchitis, pneumonia, and fluid on the lungs. She 
said this condition was the result of the veteran's exposure 
to JP-4, JP-5, and other toxic chemicals during his flight 
deck duty.  She pointed out that this had been documented by 
the veteran's VA primary care physician.  

When the veteran visited his VA primary care physician in 
September 2002 and December 2002, the assessment was COPD, 
and the physician noted that the veteran continued to have 
problems with his respiratory status.  She noted that she 
gave the veteran instructions on what to do should he have 
another flare, including starting on antibiotics and 
prednisone, if needed.  

At a VA clinic visit in May 2003, the veteran reported that 
his breathing remained about the same.  He stated that he 
currently had a productive cough but denied that this was 
particularly purulent.  The assessment included 
COPD/bronchitis; the physician stated she would prescribe 
erythromycin, and she noted that the veteran was using 
inhalers regularly.  

At a VA examination in May 2003 the veteran stated that he 
could not recall the exact onset of his lung symptoms, but he 
believed it was just before he got out of service.  He stated 
that at the onset of the condition he just had congestion in 
the lungs and a lot of secretion, which had gotten worse over 
the years.  He reported that he was currently being treated 
with antibiotics and had an inhaler, which he used two to 
three times a day.  On examination, the lungs had some coarse 
breath sounds in the bases with expiratory wheezes that 
cleared after a cough.  In a June 2003 addendum, the examiner 
stated that a chest X-ray was normal and that the veteran had 
not as yet reported for pulmonary function tests.  The 
examiner noted that during service the veteran had normal 
pulmonary physical exams and a normal pulmonary separation 
examination.  She observed there were no documents to 
indicate the veteran was exposed to toxic chemicals.  She 
said that based on review of the veteran's records, it was 
more likely than not that the veteran's current pulmonary 
disability was related to his long smoking history, which 
currently continued, and not to his reported exposures to 
chemicals while in service.  

VA outpatient records dated in late May 2003, show the 
veteran complained of chest pain and coughing, and the 
assessment was acute flare of bronchitis, rule out pleurisy.  
Medications were prescribed.  In July 2003, the veteran 
reported more difficulty with breathing and stated he had had 
a cough productive of purulent sputum.  Examination of the 
chest showed scattered wheezes and rhonchi.  The assessment 
was COPD with current exacerbation.  At later VA outpatient 
visits, rhonchi and sometimes wheezes were noted on chest 
examination; the veteran was treated for an acute 
exacerbation of COPD in January 2004, and the assessment in 
March 2004 was COPD with a component of chronic bronchitis.  
At a VA outpatient visit in May 2004, the assessment was 
COPD/asthma, and the physician noted that the veteran 
apparently also had a history of exposure to asbestos while 
in service, although past X-rays had not shown significant 
evidence of this yet.  

At the VA examination in August 2004, the veteran reported 
the onset of lung problems in 1975 while on the deck of a 
ship.  He stated his symptoms included a cough due to F-4 
aircraft exhaust.  He said he did not seek medical care at 
the time.  He reported a progression of symptoms since then, 
and described his current symptoms as a productive cough 
almost every morning.  He described other symptoms as fatigue 
and malaise and said the he had had fever, nocturnal sweats, 
and chills.  After examination, the assessment was subjective 
report of lung condition secondary to fumes and chemical 
exposure.  The examiner said that on chest X-ray no evidence 
of acute cardiopulmonary process was evident and that 
pulmonary function tests remained pending.  

The examiner said that on review of the service medical 
records, there was one entry regarding bronchitis in the 
veteran's 22 months of active duty.  She noted that on self 
report the veteran answered no to chronic cough or shortness 
of breath and that physical examination on discharge showed 
the lungs as clear.  The examiner stated that medical records 
review showed a sporadic history of bronchitis and that 
careful review from 1998 to 2004 showed 25 to 30 entries and 
at least 20 to 25 notations showed the lungs as clear.  She 
noted there were 13 chest X-rays from February 2000 to 
July 2004 and all reports were normal chest or no active 
disease.  The examiner stated that records dated in 
December 1977 and December 1979 also showed clear lungs.  As 
of the date of the clinical examination the veteran had not 
presented for pulmonary function tests.  

In an addendum report dated in October 2004, the examiner who 
conducted the August 2004 examination noted that pulmonary 
function tests in September 2004 were inconsistent and were 
not reproducible.  The physician who evaluated the pulmonary 
function tests said that if the best values were credible, 
the veteran showed significant airway obstruction involving 
both the large and small airways with significant 
reversibility demonstrated post bronchodilator.  The clinical 
examiner concluded that the veteran may have or may not have 
mild obstructive disease but that she could not attribute it 
to 22 months in service or to his subjective report of 
exposure to unknown chemicals.  

Subsequent VA outpatient records dated from October 2004 to 
January 2005 show assessments of COPD , and in February 2005, 
the veteran was noted to be suffering from probable 
bronchitis along with an exacerbation of his COPD.  In 
succeeding months, the primary care physician reported the 
COPD was active, but stable.  The veteran was treated for an 
exacerbation of COPD in September 2005 and bronchitis in 
December 2005.  

COPD - analysis

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to  
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  The record will be evaluated, mindful of 
these principles and the veteran's contention that he 
developed COPD as a result of his exposure to jet-blasts, 
fuel, and fumes from toxic chemicals as a boatswains mate, 
catapult equipment, aboard aircraft carriers in service.  

At the outset, the Board acknowledges that the record 
includes medical opinions that relate the veteran's current 
respiratory disorders, including COPD to his smoking, which 
he started in service.  The Board must point, however, that 
although there is reference to a smoking-related etiology for 
COPD, the current claim was raised after June 9, 1998, and 
that serves as a bar to a claim for compensation on the basis 
of in-service smoking by operation of law.  See 38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2006); Kane v. 
Principi, 17 Vet. App. 97 (2003).  

While the evidence of record shows that the veteran was 
treated for upper respiratory infections in service, and on 
one occasion, in April 1975, a physician reported an 
impression of bronchitis, the service medical records do not 
include a diagnosis of COPD, and the veteran's lungs and 
chest were evaluated as normal at his service separation 
examination in December 1976.  Post-service, there is 
evidence of treatment for respiratory complaints by a private 
physician in the early 1990s, and pulmonary function tests in 
December 1994 showed mild obstructive changes.  The earliest 
mention of COPD was in a VA examination report dated in 
January 1996 when the diagnosis was rule out COPD.  Diagnoses 
from private and VA health care providers in the 1990s and in 
more recent years have included bronchitis, asthma, and COPD.  
The issue before the Board is entitlement to service 
connection for COPD.  

In conjunction with medical treatment, the veteran has 
asserted that his breathing problems are related to exposure 
to asbestos during his shipboard service in the Navy.  When 
the veteran was treated by the private physician Dr. M.H. for 
lung congestion and recurrent cough in 1994, the physician 
noted that the veteran recalled a significant asbestos 
exposure while in the Navy for two years and though he did 
not remove asbestos from ships, the veteran felt that his 
activities in the Navy brought him in close contact with 
asbestos for a two-year period of time.  

To the extent that the veteran contends that his COPD is the 
result of exposure to asbestos in service, the Board must 
address that aspect of his claim.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  VA 
has, however, issued a circular on asbestos-related diseases.  
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOGCPPREC 
04-00.  

While the veteran contends that he was exposed to asbestos 
while in the Navy, there is no medical evidence that his COPD 
is causally related to any asbestos exposure, nor is there 
evidence that the veteran even has an asbestos-related 
disease.  Although Dr. M.H. recorded the veteran's history of 
asbestos exposure in service, the assessment reported by Dr. 
M.H. was chronic bronchitis, which he said was probably more 
related to the veteran's smoking history than to his military 
service though one could not be entirely certain of that.  
Further, at a VA outpatient visit in May 2003, the assessment 
was COPD/asthma, and the physician noted that the veteran 
apparently had a history of exposure to asbestos while in 
service although past X-rays had not shown significant 
evidence of this yet.  It is noteworthy that the VA examiner 
who conducted the August 2004 VA examination observed there 
had been 13 VA chest X-rays from February 2000 to July 2004, 
and all reports were normal chest or no active disease.  

The only suggestion in the record that the veteran's COPD is 
related to asbestos comes from the veteran's own implicit 
contentions.  As has been discussed above, the veteran is not 
competent to render an opinion on a medical matter such as 
etiology.  See Cromely, 7 Vet. App. at379; Espiritu, 2 Vet. 
App. at 494-95.  

The veteran contends that his COPD is the result of 
prolonged, daily exposure while at sea to jet-blast, JP-5/JP-
4 and AVGAS to routine exposure to industrial solvents and 
toxic agents like non-skid and "SHAD."  He has asserted 
that his sustained total-body exposure to this combination of 
chemicals and fuels proved very detrimental to his health.  

As with the claim for service connection for a skin disorder, 
the Board notes that the veteran has referred to exposure to 
toxic agents in conjunction with SHAD.  Although requested to 
do so by the RO, the veteran did not identify any 
participation in Project SHAD.  Again, as noted earlier, in 
its January 2003 supplemental statement of the case, the RO 
pointed out that VA Fast Letter 02-24 regarding Project SHAD 
(Shipboard Hazard and Defense) indicates there were not any 
Project SHAD tests during the veteran's period of service.  

Relative to the veteran's contention that his claimed 
pulmonary disability is due to exposure to jet fuels and 
other toxic chemicals during his flight deck duty, in her 
August 1999 clinic note and November 1999 letter, his VA 
primary care physician has stated that the veteran's 
COPD/asthma may have been aggravated by exposure to inhaled 
chemicals and fumes in service.  These statements are, 
however, speculative in nature and cannot serve to provide a 
medical nexus opinion that supports the claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to date of diagnosis deemed 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence that merely indicates alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish presence of claimed 
disorder or any such relationship).  The Board thus places 
little weight of probative value on the medical nexus 
statement.  

The remaining medical evidence of record weighs against the 
claim.  In this regard, the VA examiner who conduced the 
May 2003 examination and reviewed the entire record, 
including the veteran's service medical records, said that 
based on review of the records, it was not likely that the 
veteran's current pulmonary disability was related to his 
reported exposures to chemicals while in service.  In 
addition, the examiner who conducted the August 2004 
examination reviewed the entire record including 
consideration of most recent pulmonary function tests and 
concluded that she could not attribute any obstructive 
disease to service or to the veteran's report of exposure to 
unknown chemicals.  

The Board is left with the veteran's assertions and those of 
a friend who also attributes the veteran's respiratory 
illnesses to his exposure to JP-4, JP-5, and other toxic 
chemicals during his flight deck duty.  As has been discussed 
above, neither the veteran nor his friend is competent to 
render an opinion on a medical matter such as etiology.  See 
Cromely, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 494-95.  
The Board also notes that the veteran's assertions and those 
of his friend, no matter how sincere, are not probative of a 
medical nexus between the claimed disability and an in-
service disease, injury, or event.  See Voerth v. West, 13 
Vet. App. 118, 120 (1999).  There statements are not, 
therefore, probative of the etiology of the veteran's COPD or 
its relationship to service.  

In summary, the Board finds that COPD was not shown in 
service or for many years thereafter, and the weight of the 
probative evidence does not demonstrated that the veteran's 
COPD is linked to any incident of service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim, and service connection for COPD is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

PTSD rating and TDIU

As outlined earlier, in its January 1998 rating decision, the 
RO granted service connection for PTSD and assigned a 
10 percent rating effective September 8, 1994.  A 
September 1998 rating decision increased the rating for the 
veteran's PTSD to 30 percent effective May 14, 1998, and a 
March 2001 hearing officer's decision granted an earlier 
effective date of November 7, 1996, for the 30 percent 
rating.  The Board has framed the issue on appeal as 
entitlement to the assignment of an initial rating in excess 
of 10 percent or PTSD from September 8, 1994, to November 6, 
1996, and to a rating in excess of 30 percent thereafter.  In 
addition, the Board has before it the issue of entitlement to 
a TDIU (total disability rating based on unemployability) due 
to service-connected disabilities.  

Pertinent law and regulations - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2006).  

The veteran's claim was placed in appellate status by 
disagreement with the initial rating award and is an original 
claim as opposed to a new claim for an increase.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  A total disability rating may be assigned where 
the  schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a); see Bowling v. 
Principi, 15 Vet. App. 1, 6 (2001) (outlining regulations 
relating to TDIU).  Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).  

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the  
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v.  
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Court has held that the central 
inquiry in determining whether a veteran is entitled to a 
total rating based on individual unemployability is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  The test of individual unemployability 
is whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006); Hatlestad, 5 Vet. App. 524.  

Higher Initial Rating for PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

In order to determine the appropriate rating for the 
veteran's PTSD, the Board has taken into consideration the 
entire record and medical opinions concerning whether the 
veteran has acquired psychiatric disorders in addition to 
PTSD and also whether he has a personality disorder and the 
extent to which the symptoms of the veteran's PTSD can be 
separated from his other psychiatric disorders.   

Review of the evidence in its entirety, with emphasis on that 
during the appeal period from September 1994 forward, 
demonstrates that along with PTSD, the veteran has had 
multiple co-existing psychiatric diagnoses, including, at 
various times, diagnoses or assessments of generalized 
anxiety disorder, dysthymia, alcohol dependence, social 
phobia, major depression, and panic disorder.  Further, there 
is disagreement among examiners and therapists about whether 
the veteran does or does not have a personality disorder.  
Also, some examiners have made statements about the degree to 
which in-service versus non-service stressors account for 
PTSD symptoms, while others have made statements about the 
percentage of the veteran's overall psychiatric disability 
that is due to service-connected PTSD, and some have not 
attributed symptoms to the veteran's PTSD versus other 
diagnoses, including a personality disorder.  

In this regard, the Board is initially presented with a 
record on appeal showing that during the appeal period that 
in addition to PTSD, the veteran has been diagnosed as having 
generalized anxiety disorder, dysthymia, and a mixed 
personality disorder with schizoid, avoidant, and self-
defeating features by Dr. R.E. who treated the veteran from 
1994.  VA examiners in March 1996 stated their Axis I 
diagnosis was PTSD, probable organic disorder from history 
[this diagnosis was later retracted], and history of 
dysthymia; under Axis II they referred to Dr. R.E.'s 
diagnosis of personality disorder with schizoid and avoidance 
and self-defeating features.  They said they felt the 
schizoid features were from an organic mental disorder.  
Those examiners said pre-and post-service traumatic events 
contributed to the veteran's PTSD and that less than 
10 percent of the veteran's psychiatric disability was 
accountable by service-connected PTSD.  

The veteran's private physician, M.H., M.D., and his private 
therapist, Dr. R.E., challenged this opinion, and the 
therapist stated there was no pre-service PTSD and that the 
veteran's post-service motorcycle accident did not cause any 
significant PTSD.  In a note dated in April 1998, that 
therapist said he told the veteran that about 50 percent of 
his psychiatric problems were due to PTSD and that his PTSD 
was not pre-service or post-service.  

A June 1998 VA examiner said that based on his record review 
and interview of the veteran, the Axis I diagnosis was PTSD 
(both military and non-military related), dysthymia, and 
alcohol dependence in partial remission. The Axis II 
diagnosis was personality disorder, not otherwise specified, 
with avoidant, explosive, and self-defeating features.  The 
psychologist said the veteran's PTSD was related both to 
service and to residuals of his post-service motorcycle 
accident and estimated that the veteran's military-related 
PTSD accounted for approximately 30 percent of his documented 
impairments.  In November 1999, the veteran's VA primary care 
physician said the veteran was suffering from severe and 
chronic PTSD directly related to his military experience with 
anger, nightmares, problems sleeping, hypervigilance, and 
recurring intrusive thoughts.  In addition, in 1999 a private 
therapist C.J., LCSW, stated that the veteran's PTSD from 
service worsened with additional stressors and that it was 
well known in the trauma literature that superimposed 
traumatic events aggravated or compounded the ordinal trauma.  
That therapist concluded that a diagnosis of personality 
disorder was not appropriate, and at the March 2000 hearing 
testified that the veteran's problems with authority and 
anger were symptoms of his PTSD, as was self-imposed 
alienation from others.  He testified that it is his 
diagnosis that the veteran has severe PTSD, social phobia, 
and major depression.  

In March 2001, a VA psychologist said it was possible that 
the post-service motorcycle accident trauma exacerbated PTSD 
symptoms related to service and that one could therefore 
conclude that all PTSD symptoms were related to traumatic 
experiences in service.  He said that with this in mind, when 
non-military-related personality disorder and depression were 
not considered, it would not appear that more than 50 percent 
of the veteran's functional limitations would be secondary to 
PTSD.  

At a March 2002 VA examination, the Axis I diagnoses were 
depressive disorder, PTSD, and panic disorder with mild 
agoraphobia.  The psychologist said he saw the veteran's PTSD 
was primary to his other psychiatric conditions, which he 
said appeared to derive from the veteran's PTSD and that the 
primary factor that accounted for the veteran's impairment 
appeared to be his anger.  The examiner said the veteran did 
not appear to have a personality disorder and provided a 
lengthy discussion of the reasons for his opinion.  At a VA 
psychiatry visit in July 2004, the assessment was:  PTSD, 
depression, volatile anger concerns, and consider antisocial 
personality disorder.  At a VA psychiatric assessment, also 
in July 2004, the Axis I diagnoses were PTSD, chronic with 
paranoid ideation, and tobacco use disorder.  The Axis II 
diagnosis was rule out antisocial personality disorder.  At 
VA examinations in March 2005 and April 2006, the Axis I 
diagnosis was PTSD.  Personality disorder was diagnosed based 
on history at the March 2005 examination; at the April 2006 
examination, personality disorder was said to be a 
possibility based on records review, but could not be 
confirmed during the interview given the severity of the 
veteran's psychological distress.  At both of those 
examinations, the examining psychologist assigned a GAF score 
based on the veteran's PTSD.  

The Court has held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to PTSD versus any other diagnosed 
psychiatric disorder, VA must consider all psychiatric 
symptoms in the adjudication of the claim.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  Thus, unless a VA examiner, 
based on his or her review of the record concludes that some 
of the veteran's psychiatric symptoms are unrelated to the 
veteran's PTSD, those symptoms that cannot be distinguished 
from his service-connected PTSD must be considered in the 
evaluation of this disability.  Id. at 182.  In this case, 
the foregoing outline shows there is substantial disagreement 
about the components of the veteran's PTSD and whether the 
veteran does or does not have a personality disorder.  In 
view of the apparently irresolvable conflict on this issue 
and affording the veteran the benefit of the doubt, the Board 
will consider all of the reported psychiatric symptoms as if 
they are a part of the veteran's service-connected PTSD.  

The Board will address the manifestations and severity of the 
veteran's PTSD based on the record before it, which includes 
examination reports that provide an assessment of the 
veteran's level of functioning in terms of what is called 
Global Assessment of Functioning.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death.  A GAF of 11 to 20 denotes some danger 
of hurting one's self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF of 
21 to 30 is defined as behavior considerably influenced by 
delusion or hallucinations or there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or there is 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  

Old and new VA rating criteria for psychiatric disabilities

During the pendency of this appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. Part 4).  The Court 
has stated that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Court, however, has also held that the effective 
date rule, 38 U.S.C.A. § 5110(g), prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); see also, McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence, the new regulations may only be applied from the 
date they became effective forward.  See VAOPGCPREC 3-2000.  
Thus, for the period through November 6, 1996, the veteran's 
psychiatric disability must be rated under the older 
criteria, regardless of whether the new criteria are more 
favorable to his claim, while, for the period from November 
7, 1996, forward, the veteran's claim should be rated 
pursuant to the set of criteria more favorable to his claim.  

The Board will first address the claim of entitlement to a 
rating in excess of 10 percent for the veteran's PTSD from 
September 8, 1994, to November 6, 1996, with consideration of 
the claim under the rating criteria in effect prior to 
November 7, 1996.  

PTSD rating from September 8, 1994, to November 6, 1996

Under applicable criteria, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) (the criteria in effect prior to 
November 7 1996), a 10 percent evaluation for PTSD is 
warranted when there is emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation for PTSD is warranted 
when the ability to establish or maintain effective and 
wholesome relationships with people is definitely impaired, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  VA's General 
Counsel has defined definite as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  VA, 
including the Board, is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 2002).  

A 50 percent evaluation for PTSD is warranted under the 
former criteria where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted when: 1)  
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there is demonstrable inability to obtain or retain 
employment.  

Pertinent to the period from September 8, 1994, to 
November 6, 1996, records from the veteran's private 
psychologist, Dr. R.E., show that the veteran's psychiatric 
symptoms included extreme anxiousness and depression with 
insomnia, irritability, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  At the 
June 1995 RO hearing, Dr. R.E testified the least amount of 
stress could create a great deal of disorganization in the 
veteran and that he was unable to work.  At the hearing, the 
veteran testified he experienced flashbacks daily and had 
nightmares including seeing and cleaning up the remains of a 
fellow serviceman from the flight deck of the aircraft 
carrier on which they served.  He testified that he slept 
poorly and was generally around home doing household and yard 
chores.  In a letter dated in June 1995, Dr. M.H. described 
the veteran's symptoms as including flashbacks, sleep 
disturbance, irritability, outburst of anger, difficulty 
concentrating, and hypervigilance.  

At a VA examination in January 1996, the veteran reported a 
recurrent nightmare of the air crash that killed his fellow 
crewmember.  The physician said the veteran's affect was 
restricted, he had some problems with concentration, and his 
insight was quite guarded.  The veteran described his daily 
activities as checking his mail, doing business around town, 
taking care of medical appointments, and doing physical 
therapy. The physician said the veteran had moderate 
symptomatology even though he was on fairly significant 
medications; he said the veteran was functioning to 60s 
levels from a psychiatric standpoint.  

In a letter dated in February 1996, Dr. M.H. said that 
recently the veteran had had a significant acceleration in 
his level of anxiety, which the veteran told him occurred on 
a fairly regular basis.  Dr. M.H. said the veteran seemed to 
be more angry, slept less, seemed to be driven by a lot of 
adrenaline, and had even more difficulty than usual dealing 
with day to day stressors.  On mental status examination at a 
VA outpatient visit in February 1996, the examiner noted mild 
depression with no suicidal ideation.  

At the VA psychiatric examination in March 1996, before a 
panel of three psychiatrists, the veteran reported nightmares 
and major sleep problems, including being able to sleep only 
two to four hours a night.  It was noted that the veteran was 
well groomed.  He denied hallucinations or delusions; he had 
some suicidal ideation, but did not specify a means.  The 
examiners stated that the veteran's affect was restricted, he 
was anxious, and he struggled answering some calculations and 
memory functions kinds of items.  They also said the 
veteran's insight was poor and his motivation was guarded.  
As to Axis V, the psychiatrists said the veteran's 
functioning was now in the 50s, and they said he had 
significant symptoms.  At a VA psychiatry visit in 
October 1996, the physician stated that the veteran still 
complained of frequent, recurrent anxiety attacks daily, 
muscle tension, anxiety, a sense of doom, and dyspnea.  On 
mental status examination, the veteran was anxious and mildly 
depressed.  There was no suicidal ideation.  The psychiatrist 
adjusted the veteran's medications.  In October 1996, a VA 
psychologist recommended the veteran attend an anger 
management group, but subsequent records show the veteran did 
not attend in November and December 1996, and he was 
cancelled from the group.  

In view of the foregoing, the Board finds that during the 
period from September 8, 1994, to November 6, 1996, the 
veteran's service-connected psychiatric disability was 
manifested primarily by flashbacks, sleep disturbances 
including nightmares and insomnia, anxiety, irritability, and 
difficulty concentrating.  While the evidence indicates 
considerable functional impairment, and Dr. R.E. testified in 
June 1995 that the veteran was unable to work, presumably 
because of anxiety, the VA examiner who acknowledged moderate 
symptomatology in January 1996 spoke of a GAF score in the 
60s, which indicates some mild symptoms.  Further, the panel 
of VA psychiatrists who examined the veteran in March 1996 
said the veteran's functioning was in the 50s, which 
indicates moderate symptoms or moderate difficulty in social 
or occupational functioning.  Though there was mention of 
suicidal ideation at that time, the veteran did not specify a 
means, and at VA psychiatry visits both before and after the 
March 1996 examination, that is, in February 1996 and 
October 1996, examiners specifically stated there was no 
suicidal ideation.  The Board therefore finds that while the 
evidence supports a finding of for the period from 
September 8, 1994, to November 6, 1996, of considerable 
functional impairment warranting a 50 percent rating under 
the pertinent rating criteria, the evidence does not meet or 
more nearly approximate the criteria for a 70 percent rating.  
In this regard, the evidence does show significant 
psychiatric disability, but not to such degree that it may, 
in the Board's judgment be characterized as demonstrating 
severe social and industrial impairment due to the service-
connected PTSD.  

PTSD rating subsequent to November 6, 1996

As noted earlier, effective November 7, 1996, VA revised the 
rating criteria for psychiatric disabilities, and the 
veteran's PTSD may be rated under the prior or revised rating 
criteria, whichever is more favorable to him.  

Under the revised rating criteria, the General Rating Formula 
for Mental Disorders is found at 38 C.F.R. § 4.130 and in 
pertinent part reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Background since November 6, 1996

At a VA psychiatry visit in January 1997, the veteran 
complained of chronic anxiety and depression, flashbacks, and 
intrusive memories.  At VA psychiatry visits in March 1997 
and July 1997, it was noted that mental status examination 
showed no change.  Medications were adjusted.  Office notes 
from Dr. R. E. show that sessions in September and 
October 1997 concerned dealing with the veteran's angry 
reactions to events in his daily life including dealing with 
VA and their handling of his compensation claim.  At a VA 
psychiatry visit in October 1997, the veteran was angry and 
threatening, while at a visit in November 1997 he was 
apologetic and less irritable.  The veteran was alert and 
oriented, had no suicidal ideation, and denied alcohol 
problems.  The GAF score was 50, and the psychiatrist 
adjusted the veteran's medications.  

Records from Dr. R.E. indicate that when he saw the veteran 
in November 1997, the veteran looked depressed, had feelings 
of worthlessness, lack of energy and appetite, and some 
anhedonia.  He denied suicidal ideation.  He said he felt 
angry.  The veteran refused to see Dr. R.E. after that 
because he owed him too much money, but the veteran's 
girlfriend called in late November 1997 saying she felt the 
veteran was suicidal and he had given his truck and dog away.  
Dr. R.E. noted that in a later call, the girlfriend said a 
friend had talked with the veteran.  

VA outpatient records dated in March 1998 note that the 
veteran was alert and oriented.  Mental status was described 
as stable with chronic dysthymia and somatization.  The GAF 
was 50.  At a visit with a VA psychologist in April 1998, the 
veteran's mood was anxious and avoidant with limited eye 
contact.  The GAF was 50.  The veteran returned to therapy 
with Dr. R.E. in April 1998, and in notes dated in late April 
and early May 1998, Dr. R.E. stated the veteran reported he 
felt agitated and angry, saying he was angry at VA and also 
at Dr. R.E. believing he did not do enough to help him get VA 
benefits.  In a final note in May 1998, Dr. R. E. noted that 
the veteran had left rather threatening telephone messages.  

VA outpatient records show that in May 1998, the veteran 
reported to a VA psychologist that he slept only two to three 
hours per night, did not remember his nightmares, and had 
some night sweats.  He reported two to three outbursts of 
anger and rage per week and that he had recently been in jail 
for disorderly conduct.  He admitted some suicidal ideation, 
but said it did not run deep.  The veteran reported chronic 
pain that significantly limited him physically and produced a 
large portion of his frustration and anger.  The psychologist 
noted the veteran had a girlfriend with whom he lived, that 
he had a couple of good friends, and was an advocate for an 
elderly person.  The psychologist assigned a GAF of 65 for 
PTSD.  At a visit in June 1998, the veteran said he had a 
rage reaction the previous week when he raged 
for 6 to 7 hours.  He said he was currently very upset and 
that he had been without medications since the previous 
Friday and his pain had increased.  The veteran expressed 
concern about his anger and inability to control it.  GAF 
reported was 60.  

At a VA examination in June 1998, the veteran reported that 
he started receiving SSA benefits in 1986 for his physical 
problems and PTSD.  He said that since then, he had taught 
hunter safety and helped in race car pits occasionally as 
ways of involving himself in activities.  The veteran said 
that currently on good days he visited friends, walked his 
dog, and spent time away from home.  He said that on bad 
days, he was in increased pain or was irritable and moody and 
stayed home and isolated himself.  He said that he and his 
girlfriend went out to dinner occasionally, went for drives, 
and sometimes socialized with one or two other couples.  The 
veteran's girlfriend, with whom he lived and who was at the 
examination, described the veteran as angry and referred to 
five or six periods of several days duration since the past 
November during which the veteran sat at home alone, often 
with a gun, refusing to interact or socialize.  She said the 
veteran had become more verbally abusive, but she said she 
did not fear him physically.  

During the interview at the June 1998 VA examination, the 
veteran described sleep disturbance, startle reaction, rage 
reaction, intrusive thoughts, poor concentration, and 
difficulty maintaining relationships.  He said the current 
relationship with his girlfriend was the first one with 
substance.  The psychologist said that the GAF both current 
and for the past year was 50.  The psychologist stated that 
the veteran demonstrated serious impairment in interpersonal 
relationships, which in turn produced significant limitations 
in his ability to function effectively in any situation 
involving other people.  

At a VA outpatient visit in July 1998, the same psychologist 
noted that the veteran reported that he still felt mad most 
of the time and expressed frustration with his physical pain.  
His girlfriend was present and described an ongoing problem 
with anger in their relationship.  The assessment was that as 
was typical, the veteran was putting responsibility for anger 
outside himself.  The psychologist assigned a GAF of 55.  

At a visit in September 1998, the VA psychologist said the 
veteran's anger was evident in verbalizations and behavior; 
he assigned a GAF of 50.  At a second meeting in 
September 1998, the veteran said that while he was drinking 
he had called Dr. R.E. and was told by police that Dr. R.E. 
might press charges for a threatening phone call although the 
veteran said he did not remember what he said.  At the visit, 
the veteran admitted that if he was offended, he could not 
let go of it.  He stated he wanted help for his anger 
problems.  The psychologist stated that the veteran was as 
calm as he had seen him and was able to discuss his feelings; 
the GAF score was 55.  In records of visits during the 
remainder of September 1998 and in October 1998 and 
November 1998 are discussions concerning the veteran's 
continuing problems with his temper and feelings of anger.  
The GAF was 50.  

At another VA visit later in November 1998, the veteran was 
very angry and upset over an impending court appearance about 
the charges of the harassing phone call to his previous 
therapist a well as his belief a neighbor might file a 
harassment charge against him and that his girlfriend might 
leave him.  The veteran mentioned the possibility of suicide, 
but when pressed said he would not do that.  The psychologist 
said the veteran was judged not to be an imminent threat to 
himself or others.  The GAF score was 40.  Later that month 
it was noted in a clinic note that the veteran had been to 
court and had received a year's deferred sentence for a 
harassing phone call to a local therapist.  

At a January 1999 visit, the VA psychologist noted that the 
veteran reported he had recently received pain medication 
that was helping his physical condition.  He said he had 
helped with Toys for Tots for Christmas, but had been 
drinking and was worried about his relationship with his 
girlfriend.  During the visit, the veteran was alert and 
oriented, but he made no eye contact and stared at the floor.  
He denied suicidal thoughts.  The GAF score was 50.  In a 
note dated in February 1999, the psychologist noted the 
veteran was alert and oriented, and his thoughts were 
logical.  The veteran's affect was depressed and angry.  The 
psychologist said the veteran's mood and thought process were 
generally unchanged.  The GAF was 50.  In March 1999, the 
veteran reported that his girlfriend had left.  The veteran 
was alert and oriented; he was clean but unshaven, and his 
affect was blunted.  The veteran expressed concern over his 
history of driving people he cares for away from him.  The 
GAF was 50.  

When the veteran saw a VA psychiatrist in April 1999, the 
psychiatrist said the veteran had a restricted range of 
affect but was carefully defensive to remain distant.  The 
veteran reported his mood was depressed, but the psychiatrist 
said the veteran did not appear so in demeanor.  The veteran 
was alert and oriented, coherent, and goal directed.  The 
psychiatrist stated that the veteran exaggerated his voice 
and gait to show a distressed appearance and that he was 
anxious but not irritable.  The veteran complained of pain; 
the psychiatrist said this was subjective and that the 
veteran did not appear in acute pain.  The psychiatrist said 
there was projection, blame, and acting out.  

In a letter dated in November 1999, the veteran's VA primary 
care physician said that the veteran was suffering from 
severe and chronic PTSD and that he was taking multiple 
medications to control his anger, nightmares, problems 
sleeping, hypervigilance, and recurring intrusive thoughts.  
She said that at times the veteran could function quite well 
for a few days and then decompensated and stayed inside for 
days.  She said that the veteran reported very few close 
personal relationships, and she said that his social contacts 
were with other veterans as a support group.  The physician 
said that the veteran suffered from problems with 
concentration and memory loss.  In an office note dated in 
February 2000, the physician said that PTSD continued to be a 
major problem for the veteran.  

In a clinical case summary dated in March 2000, a private 
therapist and psychiatric social worker, C.J., said that he 
had treated the veteran from January 1999 to the present and 
had administered multiple psychological tests.  The therapist 
described the veteran's symptoms as including nearly constant 
panic escalating to irrational anger/fear.  He also said the 
veteran had nearly constant depression, sleep disturbances, 
avoided others, was anxious/hopeless, unable to concentrate 
on projects or reading, an might not leave home for days at a 
time, sitting in a dark room with the curtains drawn.  The 
therapist also said the veteran's symptoms included impaired 
impulse control with a nearly constant state of unprovoked 
irritability before anniversary dates and otherwise on edge 
and anxious as a matter of routine. 

The private therapist stated that aggression and aggressive 
behavior were frequent when the veteran became agitated.  He 
also said that the veteran's symptoms included difficulty in 
adapting to stressful circumstances in that going to an 
unfamiliar place and meeting new people caused the veteran 
much more than a routine level of anxiety.  The therapist 
said that the veteran was unable to establish and maintain 
effective relationships in that he did not associate with his 
family of origin and his girlfriend of three years recently 
moved out.  He said the veteran would have periods of a few 
days of relative mood stability but always decompensated 
after such periods and was angry, irritable, and irrational.  
The therapist stated that the veteran experienced memory 
loss/confusion and had an especially hard time remembering 
events that took place during stressful times.  He also said 
the veteran had judgment difficulties and his speech was 
intermittently illogical in that when he was anxious or 
angry, he was unable to stay focused on the subject at hand 
and jumped from topic to topic.  

In his March 2000 clinical case summary, the private 
therapist said that the veteran's current mental status was 
that he was oriented in two spheres.  He said the veteran's 
short-term memory was poor, he had poor concentration, 
suicidal ideation (no plan), slow speech, depressed mood, 
poor sleep, poor eating, unemployed, and poor relationships.  
The Axis I diagnoses were: PTSD, chronic; major depression; 
and social phobia.  The therapist said there was no Axis II 
diagnosis.  The GAF score was 45.  

At the hearing at the RO in March 2000, the veteran's 
girlfriend testified that the veteran's daily routine 
included getting mail from the post office and walking his 
dog, but he could not do a lot more than that because he 
became anxious and overwhelmed.  She testified that the 
veteran had a limited number of friends and if there was any 
ongoing relationship with friends, it was other veterans.  
She testified the veteran had nightmares more than three 
nights a week and awakened upset from them; she said that the 
veteran would go to the window many times a night and would 
go outside and walk around.  She testified that he had moved 
out of the house because of the veteran's anger but continued 
to see him.  She testified that at times the veteran got to a 
level of anger where she felt he did not even know her name 
because he was so angry and that many times when the veteran 
was angry, he would become completely illogical.  The 
veteran's girlfriend testified the veteran had difficulty 
doing sequential tasks and could not concentrate very long.  

At the March 2000 hearing, the veteran testified he had had 
problems with employment since he got out of service.  He 
testified he had worked at a group home for the 
developmentally disabled but experienced a lot of rage and 
anger.  He testified he continued to have sleep problems, 
nightmares, startle reactions, and inability to have people 
behind him, and difficulty dealing with large crowds of 
people.  He testified that he had problems with concentration 
and did not really have any hobbies.  He testified that most 
of his friends and associates were veterans and that his 
girlfriend was his closest ally. 

In a the report Social Work Assessment in April 2000, a VA 
social worker who visited the veteran at his home said the 
veteran's appearance was rather unkempt, unshaven with dirty 
ungroomed hair.  She said the veteran's clothing appeared 
clean, and his home appeared clean enough.  The veteran said 
he spent his days secluded in his house and indicated it took 
a lot to get himself out and up to socializing.  The veteran 
said he did volunteer work when he felt he could.  The social 
worker noted that with respect to the use of community 
resources, the veteran used VA for medical care and was a 
member of many veterans' organizations but was not involved 
with the use of other community services and stayed to 
himself.  The social worker said the veteran did not display 
any anger or irritation during the interview, only a very 
depressed mood and anxiety.  She said he seemed forthright 
and honest with his responses.  

On a VA Form 119, Report of Contact, the Acting Hearing 
Officer who conducted the March 2000 hearing stated that he 
observed the veteran to be in attendance at the public Former 
POW Recognition Day ceremony held at the VA Medical Center in 
April 2000.  The hearing officer noted that the veteran sat 
in the back row and wore dark sunglasses during much of the 
ceremony.  Following the ceremony the veteran was observed in 
conversation with the guest speaker and left shortly 
thereafter.  The hearing officer said the veteran appeared to 
be less disabled, at least in his physical mannerisms and the 
way he carried himself, than he had presented at the 
March 2000 hearing.  

On another VA Form 119, Report of Contact, a VA Congressional 
Liaison stated that she had seen the veteran at a Community 
Veterans' Resource coalition meeting in April 2000.  The 
Congressional Liaison stated that the veteran participated in 
the meeting and identified himself as the Vice President of 
the local chapter of the Vietnam Veterans of America.  The 
Congressional Liaison stated that the veteran indicated that 
he had been at a Homeless Veterans Standdown committee 
meeting earlier in the month.  The Congressional Liaison said 
that the veteran's speech patterns were normal and he 
effectively conveyed his ideas on the issues discussed at the 
meeting.  The Congressional Liaison also stated that the 
veteran's personal appearance was clean, his hair was neat, 
and he presented himself well and appropriately at the 
meeting.  

In a treatment update summary dated in May 2000, the private 
therapist, Mr. C.J., stated that the veteran's current 
symptoms were depressed mood, disturbed sleep (wakes often), 
poor appetite, nightmares, intrusive thoughts, anger 
outbursts, suicidal ideation (no plan), isolates, alienates 
from others, relationship with significant other tense, 
numbing, and periodic anxiety reaction with triggers (panic).  
Mr. C.J. stated that the veteran's trauma were the witnessing 
the death and recovery of body of a fellow serviceman in an 
aircraft crash on the deck of an aircraft carrier, and the 
participation in undercover drug activities in service 
resulting in threats to his life.  The Axis I diagnoses were: 
PTSD (chronic); major depression; and social phobia.  The 
Axis II diagnosis was none, and the GAF score was 41.  

In the report of a VA field examination dated in May 2000, 
the field investigator stated she interviewed his landlord 
and the landlord's wife.  The landlord's wife said she felt 
the veteran knew his neighbors but chose not to visit them.  
She said the veteran did not walk around the neighborhood but 
went to the post office for mail even though there was a 
mailbox in front of the house.  The landlord's wife stated 
that the veteran assisted his local DAV post in selling 
fireworks to help veterans at the veterans' home.  She also 
stated that the veteran has a veteran friend who sometimes 
helped the veteran with yard work.  

In the field examination report, the field examiner said a 
neighbor said the veteran kept to himself, but had been seen 
throwing a ball for his dog approximately twice a week.  The 
neighbor said the veteran associated only with other disabled 
veterans or veterans and had been seen attending various 
veterans' activities held at VA.  The only vehicles observed 
at his residence had been those with disabled veterans' 
plates.  The VA field investigator stated that it appeared 
that the veteran socialized, but only with veterans or 
disabled veterans and would attend only activities pertaining 
to veterans.  

In an outpatient record dated in June 2000, the veteran's VA 
primary care physician, under the heading PTSD stated that 
she suspected that some of the veteran's worsened symptoms 
may be related to his PTSD and the stress that he is 
currently under.  She said he was doing some arranging for a 
number of different veterans' activities that were coming up 
shortly.  

At a VA PTSD examination in October 2000, the veteran was 
evaluated by two psychologists and a psychiatrist.  In the 
October 2000 report, the examiners reported their review of 
the claims file prior to their interview of the veteran.  
They reported that at the examination the veteran was open 
and verbal and responded openly to questions, and they judged 
his self report during the assessment to be fairly credible.  
The veteran was alert and oriented.  His hygiene appeared to 
be fairly good, but his grooming was considered to be less 
than adequate as he appeared to have two or three days growth 
of stubble on his face and was in need of a shave.  The 
veteran indicated that he has symptoms that include anxiety, 
reduced sleep, some nightmares, poor eating, trouble with 
relationships, paranoia, thoughts of suicide without a plan, 
and social isolation.  He denied hallucinations but said that 
he feels people are out to get him and reported that he is 
fearful that some of the individuals he exposed during he 
drug investigation in service may still be out to get him.  

In the October 2000 report, the examiners said that on mental 
status examination the veteran was able to maintain fairly 
good eye contact, and his voice was normal in tone and pace.  
His affect was mildly blunted, and his under lying mood 
appeared to be dysphoric.  He was slightly tearful at one 
point during the interview, but was able to rapidly regroup.  
He appeared to be fairly anxious with mild psychomotor 
agitation.  He was mildly tremulous.  His concentration 
appeared to be unimpaired, and his memory appeared to be 
functionally intact.  His thinking was logical and goal 
oriented, and there were no indications of a thought 
disorder.  The examiners stated they were in agreement that a 
GAF score of 55 to 60 was warranted.  They said that while 
there was some reduction in social functioning, the veteran 
had been able to maintain an intimate relationship and 
appeared to be capable of interacting with others when it met 
his needs.  As an example, they noted that the veteran had 
described his involvement in multiple veterans' groups as 
well as contact with others on a social basis.  The examiners 
said that records seemed to indicate that the veteran's work 
had ended because of physical rather than mental problems.  
They said that it was likely that the veteran's anxiety 
symptoms would somewhat impact his ability to work at present 
although it was unclear if this would be to a degree that 
would prevent all types of work.  

In a VA psychiatry outpatient record dated in November 2000, 
it was noted that the veteran was developing a tolerance to 
diazepam after years of use.  The veteran reported mood 
swings occurring frequently and feeling mostly depressed, and 
anxious with lots of multiple site arthritic pain.  On mental 
status examination, there was mild chronic depression in mood 
and chronic anxiety, stable affect.  There veteran was goal 
directed and there were no suicidal or homicidal ideas.  The 
impression was service-connected for PTSD, now with chronic 
pain from arthritic conditions and persistent depression.  
The GAF score was 60.  Medications were adjusted.  

In a VA Form 119, Report of Contact, received in 
February 2001, a VA employee stated that while acting in the 
capacity of a VA employee on official duty she spoke 
concerning veterans benefits at an American Legion Meeting.  
She said the veteran was present among the group of 
approximately 20 people.  She said the veteran appeared to be 
clean and well kempt.  She said he was friendly with others 
who were in attendance and showed no signs of fear of public 
meetings or mingling with anyone in the crowd.  The VA 
employee also stated that she saw the veteran was present at 
a Montana State Senate hearing in January 2001 and was one of 
many individuals who publicly addressed the committee.  She 
said the veteran introduced himself as representing a DAV 
chapter.  The VA employee said the veteran spoke clearly and 
articulately and freely answered questions posed to him.  She 
said he veteran showed no signs of difficulty speaking or 
discomfort in the setting.  The VA employee said that when 
she approached him after the hearing, he greeted her and 
shook her hand knowing that she represents VA.  

In February 2001, the RO received a statement from the 
earlier mentioned VA Congressional Liaison describing a 
January 2001 Montana State Senate Hearing relative to 
veterans' issues.  The Congressional Liaison noted that the 
veteran spoke at the hearing representing a chapter of the 
DAV.  

The RO also received a newspaper clipping titled "Vets tell 
Senate of mistreatment from government" and dated the day 
following the hearing.  In the article, the veteran was 
identified as the commander of a chapter of the DAV.  

The record includes an undated VA Form 119, Report of 
Contact, in which the hearing officer who conducted the 
March 2000 hearing stated that while he was in a service 
officer's office on another matter, he happened to note on 
the service officer's desk a business card that "appeared to 
include the veteran's name and an indication that he was the 
Commander of the local DAV chapter."  

In a letter dated in May 2001 the veteran's private 
therapist, C.J., LCSW, CCDC, requested that this clinical 
update be accepted as validation of the veteran's anxiety 
reactions and exacerbation of symptoms as a result of his 
participation in public activities.  The therapist stated it 
was his understanding that the veteran had abandoned all 
treatment efforts and had become more of a recluse of result 
of VA's requests and scrutiny of his public activities.  

VA outpatient records show that late May 2001 the veteran 
presented with the chief complaint of immobilizing depression 
and anxiety not fully relieved by the use of Valium.  He 
reported disrupted sleep and nightmares; he denied suicidal 
or homicidal ideation.  After reviewing the veteran's 
medication history and discussing options with the veteran, 
he was started on nefazodone (Serzone).  When the veteran was 
seen by his VA primary care physician the following week, 
under the heading of PTSD she stated that the veteran's 
depression was worsening but he had been started recently on 
some medication for this.  In June 2001, it was noted that 
the veteran reported that Serzone had improved his mood.  He 
said his irritability was decreased, but his sleep was still 
disrupted.  The dose was adjusted.  In July 2001, the 
veteran's VA primary care physician noted that the veteran 
stated that he continued to have some problems with mood, but 
was married recently and this had been a high point of his 
life.  

In a statement dated in August 2001, a friend of the veteran, 
who identified himself as a veteran, said he had known the 
veteran for about three years.  He stated that they became 
acquainted because they were both following suggestions of 
their counselor to become more involved with developing 
social abilities.  He said the safest place to accomplish 
this was with other veterans and hence they became members of 
the Vietnam Veterans of America.  The friend said that that 
it took hours, days, and sometimes weeks for the veteran to 
work himself to being able to stand up and speak and many 
times when he did so it was from prepared statements.  The 
friend also said that after the times the veteran spoke, it 
would take another day or two before he was able to 
communicate with others again.  The friend indicated that 
since the veteran had learned of the statements the VA 
employees had entered into his file about seeing him at 
veterans' functions; he had retreated and had become more 
isolated, feeling he had been driven into hiding.  

In a statement received at the RO in August 2001, the 
veteran's representative noted that the veterans' groups to 
which the veteran belonged met once a month with about 15 in 
attendance.  She said that officers followed a printed 
outline on how to conduct a meeting.  She also said that 
activities were limited to about two functions a year such as 
selling fireworks for one day to support buying Christmas 
gifts to a veterans' home and for Toys for Tots.  The 
representative submitted Internet articles about PTSD.  In an 
article tilled "Posttraumatic Therapy" derived form an 
article in Psychotherapy, the author discussed techniques of 
post-traumatic therapy in the assessment and enhancement of 
social skills, the reduction of irrational fears, and the 
expert timing of encouragement to risk new relationships.  

In an outpatient record dated in January 2002, the veteran's 
VA primary care physician said the veteran's PTSD remained 
quite active at the moment.  She said the veteran was not 
currently in any counseling and she would write a referral 
for him to follow up with mental health services.  

In a statement dated in March 2002, the veteran's wife said 
that the veteran often responded to events with explosive 
rage and anger out of proportion to the situation with which 
he was presented.  She stated that he has great difficulty 
adapting to changes in his daily routine and when faced with 
a stressful situation responded with anxiety and anger.  She 
said that he was usually unable to go to local stores, such 
as a grocery store, during normal business hours because of 
his anxiety of being with many people in a confusing place.  
She said that as a result, she did the shopping and other 
public business, or she and the veteran went to together 
at 2 or 3 am.  She also stated that the veteran felt he was 
being watched and that his movements were being tracked, 
feeling fear of retaliation, which she said resulted in him 
staying home, especially since he learned that VA employees 
were writing "contact reports" related to his activities 
and making them part of his case files.  She said that as a 
result, the veteran felt he could not take part in community 
activities with other veterans.  

The veteran's wife stated that the veteran was easily 
frustrated by tasks that involved more than a few steps or a 
minimum of instructions.  She said that the veteran has a lot 
of trouble with memory and concentration, being unable to 
remember appointments, events, or a recent conversation with 
her.  In addition, she said that the veteran has chronic 
sleep problem, staying up until 3 or 4 am two to four days a 
week.  She stated that the veteran has a medium number of 
nightmares and was very disoriented and anxious when awakened 
suddenly.  The veteran's wife described his mood as 
changeable with regular extended stretches of depression and 
anxiety.  She said he had few close friends and did not make 
new friends easily.  

In a letter dated in March 2002, a friend of the veteran 
stated she had known him for four years in that time she 
noted that the veteran kept the drapes closed at his house, 
even during the day.  She noted that the veteran also walked 
the perimeter of his place a number of times a day to ensure 
that it was safe.  She stated that the veteran had great 
difficulty going to public places such as the grocery store 
or the Post Office when others might be there.  The friend 
stated that the veteran missed nearly every group social 
occasion to which she had invited him and his wife.  She said 
that most of the time when the veteran left his house, it 
appeared to her to be out of a sense of duty to other 
veterans or to help a close friend.  She said that on limited 
occasions the veteran had overcome his social anxiety to 
briefly attend public meetings impacting his comrades to show 
his support.  The veteran's friend reported that on three 
occasions, the veteran's wife (then girlfriend) had come to 
live with her for a few weeks at a time because of the 
veteran's episodes of depression, anger, and despair.  She 
said that the veteran lashed out at everyone around him and 
retreated from everyone and everything for weeks at a time.  

At a VA examination in March 2002, the veteran reported he 
had flashbacks on a daily basis, nightmares twice a week and 
said he tried to avoid exposure to anything that would remind 
him of his in-service experiences.  He claimed that he numbed 
his feelings and said he felt estranged from others and had 
difficulty sleeping.  He also complained of rage attacks and 
described himself as hypervigilant and as responding to loud 
noises with startle response.  

At the March 2002 VA examination, the veteran indicated he 
had trouble with concentration and making decisions.  He said 
he was not suicidal now but had seriously considered suicide 
twice in the past five years.  The veteran described himself 
as amotivational and anhedonic and described his energy level 
as low.  He claimed that he suffered panic attacks about 
three times a month, either freezing up or rushing out of a 
room.  The examiner stated that these symptoms appeared to be 
associated with mild agoraphobia, stating that for example, 
the veteran does not like to go into large stores or bars.  

At the VA examination, the veteran said he was comfortable 
around other veterans, but not people in general.  The 
veteran reported that he has some friendships with a few 
veterans whom he sees twice a month, and he said that he was 
a member of two other veterans' organizations and attended 
meetings every other month.  

The veteran said he had been married for nine months, but 
described his marriage as "rough" at times.  He admitted he 
had rage attacks with his wife.  He said that he had had 
three or four jobs in the past 25 years, having worked as a 
mechanic and in the furniture rental business.  He said that 
he quit most of his jobs although he was fired once after a 
fist fight with a boss.  

The examiner at the March 2002 VA examination noted that the 
veteran was oriented in all three spheres, his speech was 
clear and coherent, and he showed no signs of a thought 
disorder.  He claimed memory problems, but the examiner said 
he did not appear to have them.  His affect was quite subdued 
and sad.  The GAF score was 50.  

VA outpatient primary care clinic records show that in 
April 2002, the veteran's primary care physician said that 
the veteran's PTSD was currently a significant problem.  The 
veteran admitted that his mood was poor, but he denied 
feeling suicidal.  He claimed to have significant frustration 
both in his private life as well as with VA employee who he 
felt had been disrespectful to veterans.  

At a scheduled visit with his VA primary care provider in 
May 2002, the veteran reported that he had been in an auto 
accident in April 2002, and the physician said the recent 
accident had compounded the veteran's hypervigilance a bit 
related to his PTSD.  In a VA psychology noted later in 
May 2002, the veteran gave a history of his life has having 
been in a "downhill slide" since September 2001, and he 
reported having become ill, with a diagnosis of COPD in 
January 2002, hospitalization in February 2002, and an auto 
accident a few weeks ago.  The veteran also expressed 
considerable anger over the adjudication process.  The 
veteran reported periodic suicidal ideation, but denied any 
plan or intent.  On examination, he was alert, oriented, and 
well groomed.  His mood was angry and depressed.  The 
psychologist noted the veteran walked slowly with a cane and 
demonstrated many pain behaviors.  The psychologist said 
there was no evidence of a thought disorder.  He said it 
appeared the veteran's PTSD had been aggravated by chronic 
pain and the decreased activity it imposed.  He assigned a 
GAF score of 55.  

In a June 2002 addendum, the VA examiner who conducted the 
March 2002 examination said that regarding the question as to 
the veteran's ability to work because of his PTSD, it would 
appear more likely than not that he would have difficulty 
working because of his PTSD and related conditions, panic 
disorder and depression, which he said were derivative from 
the PTSD.  The examiner observed that the veteran claimed 
daily flashbacks, sometimes lasting for hours, and feeling he 
was "constantly" reliving his traumatic military 
experiences.  The examiner said these factors would interfere 
with the veteran's ability to concentrate on his work; in 
addition he noted that anger had been a problem for the 
veteran on his prior jobs and in his relationships, which 
would interfere with his ability to work.  The examiner also 
said the symptoms of the panic disorder and depression, which 
he saw as derivative of the PTSD, would make work difficult 
for the veteran.  He said that panic attacks, which the 
veteran said occurred about three times a month, and 
depression with lack of motivation and low energy, would make 
work difficult.  The examiner said the veteran appeared to 
follow instructions, but did not use good judgment, his 
insight appeared to be limited, and he appeared to have 
difficulty adapting to stress.  He said it was obvious that 
the veteran had difficulty dealing with people primarily 
because of his anger.  The examiner said that in favor of the 
veteran working was the fact that he appeared to be an 
intelligent individual and that if he had to work, it perhaps 
could be a job in which he did not have to interact too often 
with other people.  

In VA psychology notes dated in June 2002, the psychologist 
noted that the veteran said the he felt anxious most of the 
time and periodically had episodes of anger, which the 
veteran said he could not control.  The veteran denied 
suicidal ideation.  On examination, the veteran was alert, 
oriented, well groomed, and his mood was depressed.  Pain 
behaviors were evident.  The veteran's thoughts were well 
ordered and grounded in reality with no evidence of a thought 
disorder.  The psychologist assigned a GAF of 55 at both 
visits.  At a visit to a VA psychiatrist in June 2002, the 
veteran reported he had increased anxiety and rage related to 
being sick over the past winter and having been re-injured in 
his most recent car wreck.  The psychiatrist adjusted the 
veteran's medications.  

At a VA outpatient depression screen in late June 2002, he 
said that during the past month he had not often been 
bothered by feeling down, depressed, or hopeless or by little 
interest or pleasure in doing things.  When he saw his 
primary care physician later the same day, the veteran 
reported he had been having severe shoulder and neck pain as 
well as headaches.  He stated that the pain was impairing his 
activity and increasing his level of anxiety and stress.  He 
also complained of significant anxiety when he got behind the 
wheel of a car and said this had all occurred since his 
recent motor vehicle accident.  On examination, the physician 
noted the veteran was anxious, and after examination she said 
that PTSD continued to be an active and ongoing problem.  At 
a visit with his VA psychologist the following day, the 
veteran reported being very anxious while driving, and the 
psychologist discussed techniques for alleviating the 
anxiety.  He also discussed treatment options for the 
veteran's PTSD, but the veteran said he was not able to 
attend an inpatient program at present and his "head is not 
in the right place" to focus on intensive outpatient 
therapy.  The GAF was 55.  

At a VA psychiatry visit in August 2002, the psychiatrist 
adjusted the veteran's medications.  He saw his VA 
psychologist the following day and reported that his main 
concern was anger he was having difficulty controlling, 
especially around his wife.  He indicated he was angry that 
some VA service connection claims for physical problems had 
been denied and said his anger also stemmed from chronic pain 
and subsequent restrictions on physical activity.  He also 
continued to experience heightened anxiety when driving.  He 
denied suicidal ideation.  He was alert, oriented, marginally 
groomed, and unshaven, and his mood was depressed. His 
thoughts were well ordered, and there was no evidence of a 
thought disorder.  The psychologist planned to continue to 
offer supportive therapy.  The GAF was 55.  

When he visited his VA primary care physician in 
September 2002, the veteran stated that his mood was 
reasonable.  He said that he had been under a bit more 
stress.  He felt he had been under surveillance, and the 
physician stated that this contributed to his anxiety.  

In a November 2002 VA psychology note, the psychologist noted 
that the veteran was very upset as he described finding 
several handwritten letters in his claims file detailing his 
activities in several social situations.  The veteran stated 
that people from VA had quizzed his neighbors about is 
activities and had written letters about what they had seen 
him do in public.  As a result, the veteran stated that he 
refused to leave home for fear someone would see him and 
document what he was doing.  He denied suicidal ideation.  On 
examination, the veteran was alert, oriented, and adequately 
groomed.  His mood was very angry, his thoughts were well 
ordered, and there was no evidence of a thought disorder.  
The psychologist said the veteran's anger focused him solely 
on the conflict he had with VA.  The GAF score was 50.  

At a visit to his VA primary care physician in November 2002, 
the veteran said that his significant other reported that he 
had been more irritable and more prone to rage.  The veteran 
said he was still having difficulties with panic attacks and 
getting out and driving subsequent to his motor vehicle 
accident.  The physician said that that PTSD continued to be 
an active and ongoing problem.  She recommended adjustment of 
the dose for his Serzone and noted that the veteran felt he 
might be a bit better as to his depression and was more 
concerned about some of his irritability.  

In VA psychology note dated in December 2002, the 
psychologist noted that the veteran was being seen for his 
service-connected PTSD and that his symptoms and complaints 
included being very angry over notes and pictures in his 
claims file documenting his activities such as instructing a 
hunters safety class or attending a public meeting.  He 
denied suicidal ideation but added he did not know how much 
longer he could tolerate the present situation.  On mental 
status examination, the veteran was alert and oriented.  He 
was unshaven but was in clean clothes.  His mood was anxious 
(his legs and feet were in a constant up and down motion) and 
angry (evident by verbalizations and facial expression).  The 
psychologist stated that the veteran's anger and anxiety were 
at heightened levels as he ruminated over being singled out 
for unusual scrutiny by VA.  The GAF was 48.  

The veteran saw a VA psychiatrist later on the same date in 
December 2002.  The psychiatrist noted that the veteran was 
alert and oriented, and his eye contact was good.  The 
veteran shifted frequently in his chair and eventually got up 
and left the interview abruptly, stating he had other things 
to do but then admitted frustration in having to see several 
different psychiatrists who had been temporary.  At one point 
in the interview the veteran said the psychiatrist was 
"playing games" with him and "staring" at him.  Otherwise, 
the veteran's thoughts were logical and goal oriented.  Mood 
and affect were anxious.  The psychiatrist said the veteran 
was no danger to himself or others and that his memory and 
concentration appeared grossly intact.  The psychiatrist said 
that the veteran appeared to enhance his symptoms for reasons 
that were not obvious.  

When he saw his VA psychologist in January 2003, the veteran 
said he and his wife had been getting along well.  He denied 
suicidal ideation.  On mental status examination, the veteran 
was alert, oriented, and adequately groomed.  His mood was 
angry but less so than when usually seen.  His thoughts were 
well ordered with no evidence of a thought disorder.  The 
psychologist noted that the veteran was very angry at VA and 
continued to be quite angry at his lack of increased 
compensation.  The psychologist said the veteran was 
currently not a danger to himself or others.  

In April 2003, the VA psychologist saw the veteran with his 
wife.  The veteran described having been turned down on some 
of his service connection claims.  The veteran's wife stated 
that the veteran's "rage" had been so intense that they 
could no longer talk to each other.  On mental status 
examination, the veteran was alert, oriented, and adequately 
groomed.  His intense anger was evident in words and posture.  
There was no indication of a thought disorder.  The 
assessment was that the veteran's level of anger was too 
intense to allow a discussion of problems.  In another note 
dated later in April 2003, the psychologist noted that the 
veteran was being treated for PTSD and that on that date the 
veteran reported he was quite depressed and that the father 
of one of his friends had died unexpectedly.  The veteran 
reported feeling a sense of loss.  He stated that his 
problems had pushed him to the point of deciding he wanted to 
consider an inpatient PTSD program.  The veteran denied 
suicidal ideation.  On mental status examination, the veteran 
was alert, oriented, and adequately groomed.  His mood was 
depressed and tearful at times.  His thoughts were goal 
directed, and there was no suggestion of a thought disorder.  

In a VA psychology note dated in May 2003 for treatment of 
the veteran's PTSD, the psychologist noted that the veteran 
expressed anger over problems with the pharmacy not having 
his prescriptions filled and anger about not being considered 
for PTSD inpatient treatment in another state.  On mental 
status examination, the veteran was alert, oriented, and 
adequately groomed.  His mood was angry, his thoughts were 
organized and based in reality, and there was no suggestion 
of a thought disorder.  The psychologist remarked that the 
veteran's anger caused him to be emotionally upset much of 
the time, a situation he could hopefully alter by attending 
an inpatient program.  He said the veteran was currently not 
a danger to himself or others.  When he was seen in late 
May 2003, the veteran's mood was depressed, but findings on 
mental status examination were otherwise unchanged.  In 
June 2003, the psychologist noted that the veteran's mood was 
angry and that the veteran's negative thoughts and beliefs 
were pervasive.  He encouraged the veteran to consider 
inpatient PTSD treatment.  In a mid-June 2003 psychology 
note, the psychologist commented that significant inroads 
into the veteran's anger were not likely until his VA claims 
were settled.  

When he was seen by a VA psychiatrist in July 2003 for 
treatment of PTSD, on mental status examination, the veteran 
was hyperalert, pressured in speech and manner, suspicious, 
and admitted that he lived on guard, not willing to sleep.  
He said his thoughts could be intrusive but most of the time 
they were ruminative.  He said his energy level was not great 
and that he was somewhat depressed.  He said he just stayed 
at home and minded his own business.  Medications were 
continued.  

In a note dated in July 2003, the VA psychologist said that 
on mental status examination, the veteran was alert, 
oriented, and adequately groomed.  His mood was angry.  
Verbalizations were spontaneous, his thoughts were 
sequential, and there was no suggestion of a thought 
disorder.  The psychologist said that efforts to encourage 
the veteran to engage in some constructive and rewarding 
activities met with reluctance because the veteran was 
concerned more notes documenting his activities would be 
entered into his claims file, damaging his chances of raising 
his disability level.  The psychologist said the veteran's 
anger was pervasive in all aspects of his life and it was 
difficult to find ways of making inroads into that anger.  He 
said the veteran was not a danger to himself or others.  

In a VA psychology visit in late July 2003, the veteran said 
he had not been as frustrated as usual since his personal 
contacts had been limited.  He said he felt somewhat 
overwhelmed by his responsibilities of being an officer in a 
veterans' service organization and had decided not to teach 
hunter safety in an effort to decrease his stress level.  He 
denied suicidal ideation.  On mental status examination, the 
veteran was alert and oriented.  His grooming was marginal, 
he was unshaven, and there were holes in his jeans.  The 
veteran's mood was angry.  His judgment was adequate, and his 
thoughts were logical and reality based.  The psychologist 
said that he encouraged the veteran to find some activities 
that would be relatively low in stress but which would 
provide some sense of accomplishment for him.  

At VA psychology clinic visits in August 2003, the veteran 
described continuing problems with anger, and in late August 
he stated he was having problems with his memory.  He 
reported he had quit taking Serzone about a week ago because 
he read it could cause liver damage.  He complained of rage 
reactions, worse than usual.  On mental status examination, 
the veteran was considerably less responsive than usual, 
speaking slowly with a slight slurring of speech at times.  
He did not know the day of the week, but knew the month and 
year.  His mood was fearful in regard to his physical 
condition and he thought his wife might leave him because of 
his rages.  The psychologist said the veteran's thoughts were 
not bizarre, but were not tracking well.  The veteran was 
sent to urgent care, and there he reported he was having 
memory problems and did not remember falling during the 
previous weekend.  He said he had stopped taking Serzone and 
had started taking prednisone because of breathing problems.  
After examination, the assessment was possible medication 
effect from stopping of Serzone and starting prednisone and 
suddenly stopping prednisone again the same week.  The 
veteran declined hospital admission.  

At VA psychology clinic visit in September 2003 for treatment 
of the veteran's PTSD and anger, the veteran reported his 
claim had been remanded and he stated he always experienced 
an increase in his stress level when he received a letter 
from VA.  Mental status findings were that the veteran was 
alert, oriented, and adequately groomed.  The veteran's mood 
was angry, but he displayed some humor beneath his angry 
verbalizations.  His thoughts were clear, logical and 
sequential.  His judgment was adequate, and there was no 
indication of a thought disorder.  The psychologist stated 
that the veteran was not a danger to himself or others.  

When he saw a VA psychiatrist later the same day in 
September 2003 for a flare of PTSD symptoms, the veteran 
described his irritability as "ballistic" and said there 
was "no sleep to be had".  He said his present symptoms 
were having rage "out of the blue," and difficulty falling 
asleep.  He described his mood as 25/100.  On mental status 
examination, the veteran was pleasant, insightful, and not 
overly dramatic or circumstantial.  He was cognitively intact 
and articulate.  The assessment was "PTSD exacerbation - 
rage, likely steroid related?"  The psychiatrist changed the 
veteran's medication.  

In late September 2003, the veteran was seen by his VA 
psychologist for treatment of PTSD, anger, and depression.  
The veteran was angry and upset over the remand of his case 
from Washington and expressed displeasure over the change in 
his medications.  He stated he had been having some suicidal 
ideation but assured the psychologist he did not have to 
worry about him.  On mental status examination, the veteran 
was alert, oriented, and adequately groomed.  The veteran's 
mood was angry, and the psychologist said this made it 
difficult to reason with the veteran.  The veteran's thoughts 
were based in reality.  The psychologist stated that anger 
dominated the veteran's presentation, but he did calm some by 
the end of the session and was able to discuss his sense of 
frustration over the status of his claim and describe his 
recent suicidal thoughts.  The veteran did express a future 
orientation and offered a disclaimer about harming himself.  
The psychologist said that based on the veteran's 
presentation, he was judged safe to send home.  The GAF was 
45.  The veteran left his clonazepam and Prozac when he 
departed, stating he refused to take it.  

When he was seen by his VA psychologist in mid-October 2003, 
the veteran said he was beginning to run out of Valium and 
needed a refill, saying he was fearful that after having 
taken Valium for 15 years, he would not be able to manage his 
anxiety and anger without it.  The veteran became quite angry 
when it was explained to him that clonazepam had been 
prescribed to replace the Valium.  On mental status 
examination, the veteran was alert, oriented, and adequately 
groomed.  His mood was angry.  He was not able to listen to 
reason and expressed the belief he was being punished.  The 
psychologist suggested that the veteran give the clonazepam a 
chance to work before assuming nothing could replace Valium.  
The veteran was angry when he left, but was judged not to be 
a danger to himself or others.  GAF was 45.  

A VA psychology note shows that in early November 2003, the 
veteran continued to be angry over the medication changes and 
he refused to take clonazepam because of side effects he had 
seen in other people who had taken it.  He stated his belief 
he was being singled out for punishment by having his Valium 
discontinued.  On mental status examination, the veteran was 
alert, oriented, and rather unkempt in appearance.  His mood 
was angry, judgment was poor, and some thoughts were 
persecutory in nature.  He was not thought disordered.  The 
psychologist said that the veteran's high level of anger made 
it very difficult to reason with him.  The psychologist 
judged the veteran was not a danger to himself or others and 
noted that the veteran stated he stayed home because he 
feared confrontation with others if he left home.  GAF was 
40.  

At a scheduled clinic appointment with his VA primary care 
physician in mid-November 2003, the veteran reported he 
continued to have problems with mood and depression.  He 
expressed concern over and over again about having been taken 
off Valium and being prescribed clonazepam.  The assessment 
was PTSD, and the physician restarted the veteran on Valium.  
She tried to reassure the veteran that the idea of trying 
clonazepam had been reasonable, and it was unfortunate that 
it did not go well.  She said the veteran appeared to be 
doing well at the moment.  At a scheduled clinic appointment 
in December 2003, the assessment included PTSD, which the 
physician said continued to be active and ongoing.  She said 
that at the moment the veteran appeared to be doing 
reasonably well.  She noted he was involved actively in a 
number of community programs including Toys for Tots.  She 
said he had, however, had some setbacks in terms of a recent 
automobile accident and those things were compromising his 
mood stability.  At a regular visit in March 2004, the 
physician said the veteran's PTSD was active but stable at 
the moment.  She noted the veteran was currently debating 
about whether he was physically and mentally up to 
participating in Hunters' Safety Classes.  

At a VA primary care clinic visit in May 2004, the veteran 
said he felt that he was having more difficulty with his PTSD 
and was requesting referral to a counselor in the private 
sector.  He stated that he did not feel he had confidence in 
the VA counseling staff.  The veteran said he did participate 
in Hunter's Safety and stated that although it was tough on 
him, he was glad that he did it.  He also reported that he 
had recently hit a deer and damaged his car and did have some 
worsening of his flashbacks and hypervigilant symptoms as 
well.  The assessment included PTSD, and the physician said 
this continued to be an active and ongoing problem and that 
the veteran seemed to be having more recent difficulty.  

When the veteran's VA primary care physician saw him at a 
scheduled visit in July 2004, the physician noted that no 
action had been taken on her request for referral for private 
counseling for the veteran.  The veteran said this problem 
was getting much more acute and he was having more 
difficulties keeping things together.  The physician noted 
that on examination the veteran was quite cooperative but was 
guarded at times and escalated periodically in terms of 
describing his frustrations.  The assessment included PTSD, 
which the physician said was an active and ongoing problem.  
She said the PTSD was becoming more uncontrollable for the 
veteran and she would again submit a request for psychiatry.  

At a VA psychiatry visit in July 2004, the veteran was noted 
to have escalated anger and frustration concerning his belief 
about not being adequately compensated by VA for his PTSD for 
over 20 years.  The veteran's wife was with him and reported 
the veteran's rage was increasing and was often directed her.  
She said she did not feel the veteran would harm her but 
there was more confinement at home and he was becoming even 
more reclusive.  The veteran described himself as paranoid 
with concerns that the VA system was out to not be helpful to 
him and to keep him from what was due him.  He also described 
himself as obsessive, finding fault with anything and 
everything and often directed at his wife.  He also described 
rage, out of control, and reported his anger was escalating 
and he desired help.  GAF was 40.  In a psychiatry telephone 
contact brief dated in late July 2004 various medications 
were recommended to address the veteran's complaints of mixed 
anxiety and depression and severe nightmares with PTSD having 
violent subject matter in his dreams.  It was said that the 
medication might also help with anger issues.  

At a VA psychiatric assessment in July 2004, the veteran 
reported symptoms of depression, irritability, moodiness, 
feelings of rage, and disturbed sleep.  He acknowledged that 
his moods were affecting his relationship with his wife 
because he was instigating fights with her.  He also reported 
that he could not tolerate groups of any kind.  He said that 
since he had been placed on an antidepressant earlier in July 
he admitted that he was "feeling toned down" and said "I 
can keep a lid on it at least".  The examiner stated that 
the veteran was alert and oriented.  His speech was low, 
monotone, and slowed.  His thought content was paranoid with 
delusions that people, such as the men he testified against 
in service, were looking for him and were threatening.  He 
was also somatically preoccupied.  The examiner stated that 
the veteran's insight and judgment were moderately impaired.  
The veteran mood was dysphoric with a blunted affect.  There 
was neither suicidal nor homicidal ideation.  GAF was 45.  
The report was signed in September 2004.  

In a statement dated in August 2004, the veteran's wife 
stated that she had observed that the veteran was very easily 
angered and would scream and shout at her.  She said that the 
veteran was frequently irritable over insignificant things, 
resulting in angry outbursts.  She said that the veteran's 
feelings of anger and depression kept him isolated and he 
often did not leave home for weeks at a time.  She said that 
when he was around noise originating from more than one 
source, the veteran became agitated and anxious and appeared 
to get scared and overwhelmed, unable to cope with this kind 
of situation.  She said the veteran had trouble sleeping 
without medication, including agitation, nightmares, kicking 
and punching, and she said he alternated between long periods 
without sleep, due to agitation, with sleeping for long 
periods due to exhaustion and depression.  The veteran's wife 
said the veteran had difficulty making and keeping friends 
and had only a handful of friends, and these relationships 
tended to be rocky.  

At a scheduled visit with his VA primary care physician in 
August 2004, the veteran said he felt that new medications 
prescribed by the psychiatry department had been helping him 
with his irritability and it seemed his relationship with his 
wife was also improving.  The physician said the veteran was 
much calmer and quite pleased with his progress with 
psychiatry and the addition of the antidepressant medication.  

At a VA psychiatry visit in September 2004, the veteran was 
seen with his wife, and it was noted that she had documented 
the veteran's state of mind on a daily basis, such as 
feelings of hopelessness, repeated dreams of fire and death, 
irritability, anger, snappiness, depressed, finds no future, 
no interest, untrusting of people, reclusive, impatient, low 
self worth, fearful (paranoid) that people will find him, 
always wearing military boots, and will not take them off 
until 2 am to be prepared for something that might happen.  
The examiner noted that the veteran was not wearing military 
boots at the visit. The veteran's wife also reported that the 
veteran was always on guard, was anxious non stop, feared 
being homeless, felt embarrassed, and was ashamed all the 
time.  The veteran's wife stated that when the veteran got 
tense, she could breathe wrong, and the veteran would have 
anger outbursts.  The veteran denied any suicidal thoughts.  
The psychiatrist stated that on mental status examination, 
findings were that the veteran was depressed, had a flat 
affect, and there was some content of paranoia.  GAF was 50.  
Medication dose was adjusted.  

At a scheduled visit with his VA primary care physician in 
October 2004, the veteran stated that he had had to stop both 
medications that had been added for depression because he had 
developed what sounded like uncontrollable bowel movements.  
The veteran stated that after he stopped the medication he 
was more irritable and was having great difficulty and this 
was apparently also a time of more difficulty with his 
relationship with his wife, who was not aware he had stopped 
his antidepressants.  The veteran also complained of worsened 
physical pain along with a severe headache.  On examination, 
the veteran was tearful and tremulous, bending over in the 
chair and often holding his head in his hands.  The physician 
said it sounded as though the veteran's having stopped his 
antidepressant medication had resulted in a significant 
change in his status.  She noted that the veteran's wife 
stated he had been much more irritable and difficult to live 
with.  The physician considered hospitalization to give the 
veteran some time to calm down, but both the physician and 
the veteran eventually decided he would probably be better 
off at home because his wife was there and he did not voice 
any suicidal ideation.  The veteran retuned the following day 
and appeared to be much improved.  He had awakened with 
somewhat better control of his physical pain and mentally was 
feeling improved.  

Later in October 2004, the VA primary care physician noted 
that the veteran's PTSD was currently problematic and that 
the veteran described another event in which he had some 
difficulty controlling his anger.  The physician said that 
pain medication for the veteran's physical problems might 
help stabilize the veteran's mood.  The veteran assured the 
physician that he was not feeling suicidal.  

At a scheduled visit with his VA primary care physician in 
December 2004, the veteran stated that his mood had been more 
stable and that he was less irritable.  The assessment 
included PTSD, and the physician said the veteran had some 
difficulties controlling his mood and irritability, but at 
this point things seemed to be going reasonably well.  The 
veteran's wife was with him at a visit in January 2005 and 
said that the veteran's irritability had improved although he 
still had his moments.  She said she felt he was managing his 
stressors much better and that the addition of Neurontin had 
made a significant difference.  The physician said that 
Neurontin seemed to have stabilized the veteran's mood as 
well as having helped his pain.  She increased the dose. 

At a March 2005 visit to his VA primary care physician, the 
physician stated there was a note from the veteran's wife who 
stated that the veteran was having more trouble with 
depression.  His wife said he seemed to be alternating 
periods of depression with periods of being quite agitated.  
The physician noted that the veteran had had significant 
problems with antidepressants in the past and that she would 
continue current medications.  

At a VA psychiatric examination in March 2005, the 
psychologist noted that the veteran was experiencing 
significant psychological distress, which persisted 
throughout the interview.  The psychologist stated that he 
did not detect any obvious impression management.  He said 
the veteran's self report appeared to be credible and was 
quite consistent with his records.  The veteran's grooming 
and hygiene were adequate, and he was alert and oriented.  
The psychologist said he did not detect any cognitive 
difficulties.  

At the March 2005 VA examination, the veteran reported that 
he did some volunteer work but was only able to do this as 
this allowed him to work at his own pace and to feel 
productive.  He said that he taught hunter safety but did 
this on a limited basis.  The veteran also said he did some 
volunteer work for neighbors who were disabled.  The 
psychologist stated that the veteran indicated that he was 
able to do volunteer work on his "good days" and during 
these times he had had adequate energy and emotional control 
to interact with others on a brief and superficial basis.  
The veteran said that being around others was extremely 
emotionally draining and often he was unable to leave the 
house for several days after his attempts to volunteer.  He 
explained that his "bad days" consisted of being socially 
isolated and having little energy or ability to focus.  

The psychologist at the March 2005 VA examination said that 
the veteran continued to endorse a number of symptoms 
suggestive of PTSD including nightmares two to three times a 
week, exaggerated startle response, hypervigilance, and being 
rarely able to relax.  The veteran said he generally avoided 
going to restaurants or places where he might be exposed to 
potential danger and reported intrusive thoughts of his 
traumas on a daily basis although he tended to avoid 
reminders of the traumas.  

On mental status, the veteran appeared to be experiencing 
significant psychological distress in the form of anxiety and 
agitation.  During the interview, the veteran's voice was 
frequently loud, and it was necessary to take several breaks 
in order for the veteran to regain his composure.  His affect 
was one of significant anger and was consistent with his 
underlying mood, which the psychologist said was best 
described as anxious and depressed.  The veteran's voice was 
pressured on occasion, and the psychologist said this was 
more reflective of the veteran's emotional state than it was 
suggestive of a bipolar manic state.  The veteran reported 
his concentration was highly variable, and the psychologist 
said this was consistent with his observations during the 
interview.  He said that the veteran's thinking was logical 
and goal oriented and there were no indications of a thought 
disorder.  The psychologist said the veteran's memory 
appeared to be functionally intact.  

After examination, the psychologist said that a GAF of 45 was 
most reflective of current functioning and that this was 
based solely on the diagnosis of PTSD.  The psychologist said 
the veteran's emotional control was marginal, at best.  He 
said it was likely that the veteran's ability to cope with 
stress was significantly reduced and that while the veteran 
might be able to perform simple work-related duties during 
times when he was relatively calm, his ability to sustain a 
40-hour work week was questionable.  The psychologist said 
that the veteran had difficulty coping with even minor stress 
without becoming distraught.  He stated that the veteran 
could maintain some brief and superficial contact with others 
but likely would have difficulty with prolonged contact with 
others.  The psychologist noted that the veteran reported 
that he had no friends and did not socialize with others.  
The psychologist said that as he had noted the veteran did 
some limited volunteer work, but given his overall manner of 
presentation as well as his longitudinal history as reflected 
by the records reviewed, it would appear that the veteran's 
ability to engage and sustain work activity was quite 
limited.  

A VA psychology note dated in April 2005 shows the veteran 
was seen for treatment of his PTSD.  At that time, the 
veteran noted that his anxiety level was increasing as the 
date of a scheduled knee surgery approached.  The veteran was 
worried about the surgery and was worried that he might cause 
a problem on the ward during recovery and said "I don't want 
to alienate anybody."  The veteran denied significant 
suicidal ideation.  On mental status examination, the veteran 
was alert, oriented, and well groomed.  His mood was 
depressed, and his thoughts were organized and reality based.  
The psychologist noted they discussed ways of managing the 
veteran's stress and anger.  It was noted that the veteran 
remained fixated on problems occurring while in service and 
his conflict with VA for many years.  The psychologist stated 
that the veteran was not a danger to himself or others.  

When he saw his VA primary care physician in May 2005, the 
veteran was quite frustrated and upset over the postponement 
of scheduled knee surgery.  The assessment included PTSD, and 
the physician said it was active and appeared to be reaching 
a crisis.  She said she would try adding a tricyclic 
antidepressant, nortriptyline.  In a follow-up note in mid-
May 2005, the physician noted that the veteran seemed much 
more calm and did not appear to be having any significant 
side effects from the tricyclic antidepressant, but he had 
slept 12-14 hours one night and felt a bit groggy.  In 
June 2005, the veteran stated that about every 10 days he had 
an extended sleep period.  He said his mood was a bit more 
stable.  The assessment included PTSD.  The physician said 
the veteran appeared to be improving and for now she would 
continue current medications.  

VA medical records show that the veteran was hospitalized in 
July 2005 for a right total knee replacement.  At an 
outpatient visit to his VA primary care physician in late 
July, she advised the veteran to resume taking the 
antidepressant.  In August 2005, she said the veteran's PTSD 
was active and might be slightly improved with the 
antidepressant and in September 2005, she said the PTSD was 
improved and she would continue the antidepressant.  In 
December 2005, the physician said the veteran's PTSD seemed 
to be stable but was still an ongoing issue.  In 
January 2006, the veteran reported he was under increased 
stress and requested that he be seen by the VA psychologist.  

A VA psychology note dated in February 2006 states the 
veteran was seen for treatment for PTSD.  The veteran 
complained of feeling more stress as a result of problems he 
said he was having with his recent knee replacement, delays 
in the claims process, and conflict with his wife.  He 
expressed anger toward most things in his life and worried he 
might be destroying his marital relations.  He denied 
suicidal ideation.  On mental status examination, the veteran 
was alert, oriented, and well groomed.  He demonstrated an 
angry presentation, and his thoughts were goal directed and 
reality based.  There was extensive discussion of the 
veteran's relationship with his wife, and the veteran 
realized he vented much of his anger on her.  The veteran was 
seen in April 2006 and reported an increase in anxiety since 
he had been scheduled for an upcoming VA compensation and 
pension examination.  He saw the examination more as 
harassment than beneficial.  On mental status examination, 
the veteran was alert, oriented, and well groomed.  His mood 
was depressed and angry, his thoughts were organized and 
reality based, and there was no indication of a thought 
disorder.  The psychologist said that the veteran's 
relationship with his wife sounded to be strained, as his 
anger spilled over into that part of his life.  The 
psychologist said the veteran was currently not a danger to 
himself or others.  He also said the veteran was aware of the 
symptoms of worsening depression and anxiety and was aware of 
the consequences of discontinuing treatment.  

At a VA psychiatric examination in April 2006, the 
psychologist stated that the veteran was extremely anxious 
and agitated and this condition persisted throughout the 
interview.  The psychologist said that veteran was socially 
withdrawn and irritable.  The psychologist said he did not 
detect any obvious impression management and he judged the 
veteran's self report to be credible.  The psychologist said 
he did not detect any cognitive difficulties.  The veteran's 
grooming and hygiene were satisfactory, and he was alert and 
oriented.  The psychologist stated that he reviewed the 
veteran's claims file prior to the interview, and he noted 
that he had seen the veteran on a number of occasions, most 
recently at the March 2005 VA examination.  The psychologist 
noted that a review of the records indicated that the veteran 
had had significant decline over the years as reflected by 
GAF scores and that the more recent GAFs had consistently 
ranged from 40-45 suggesting severe psychiatric symptoms.  
The psychologist stated that the veteran continued to endorse 
symptoms suggestive of severe PTSD.  

On mental status examination, the veteran was experiencing 
significant psychological distress.  His eye contact was 
marginal.  His voice ranged from reflecting irritability and 
anxiety to being fairly loud suggesting underlying anger.  
His affect was more subdued than at the last examination but 
continued to reflect severe anxiety, and the psychologist 
said that was consistent with underlying mood.  The veteran 
had difficulty tracking the conversation secondary to his 
emotional distress, and his concentration was poor in that it 
was often necessary to repeat questions or to remind the 
veteran of the topic at hand.  The psychologist stated that 
the veteran exhibited significant psychomotor agitation and 
had difficulties sitting still and was tremulous throughout 
the interview.  The veteran's memory appeared to be 
functionally intact, his thinking was logical and goal 
oriented, and there were no indications of a thought 
disorder.  

The psychologist who conducted the April 2006 VA examination 
said he felt that a GAF of 40 was most reflective of the 
veteran's current functioning as well as functioning over the 
past year.  He said the veteran had limited emotional control 
and had markedly reduced stress tolerance and would not be 
able to stand the stress of even simple, repetitive work 
activities.  He said the veteran was socially withdrawn and 
had difficulty maintaining even brief and superficial contact 
with others.  The psychologist noted that the veteran's 
recent treatment records from his primary therapist confirmed 
the degree of agitation and emotional upset the veteran was 
experiencing on a chronic basis.  The psychologist said that 
given the veteran's chronic psychological distress, he felt 
the veteran would not be capable of even part time work at 
present.  He said the veteran's condition appeared to have 
steadily declined over the years and his function was more 
severely limited now than when he saw the veteran in 
March 2005.  

Entitlement to an initial rating in excess of 30 percent 
subsequent to November 6, 1996  

With consideration of the foregoing evidence, the Board must 
address entitlement to a rating in excess of 30 percent for 
PTSD subsequent to November 6, 1996.  

As was noted earlier, under the old rating criteria, a 
50 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted when: 1)  
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there is demonstrable inability to obtain or retain 
employment.  Id.; see Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (holding criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent rating were each independent 
bases for granting a 100 percent rating).  

As noted earlier, effective November 7, 1996, VA revised the 
rating criteria for psychiatric disabilities, and the 
veteran's PTSD may be rated under the prior or revised rating 
criteria, whichever is more favorable to him.  

Under the revised rating criteria, the General Rating Formula 
for Mental Disorders is found at 38 C.F.R. § 4.130 and in 
pertinent part reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Board has considered the application of both the old and 
revised rating criteria for PTSD and finds the prior rating 
criteria favor the veteran in the evaluation of his claim 
because those criteria allow a more generalized analysis of 
the service-connected disability.  

On review of the record, the Board finds, albeit with some 
fluctuations, that during the period from November 7, 1996, 
to December 4, 2002, the veteran's service-connected 
psychiatric disability was manifested primarily by sleep 
disturbances including nightmares and insomnia, depression, 
anxiety, irritability, and anger.  The record shows that 
prior to December 2002, the GAF score most often assigned by 
health care professionals was 50, which indicates serious 
social and industrial impairment.  There were a few occasions 
on which there was the assignment of a GAF score of 55 or 60 
and even once a score of 65, and the record does document 
that the veteran belongs to veterans' groups and appeared in 
public on behalf of veterans in 2000.  The record shows, 
however, the GAF scores of 50 or lower predominated from 
November 7, 1996 to December 2002.  Further, with one 
exception, when there was the assignment of a GAF score of 50 
in September 2004, from December 2002 onward, the GAF scores 
assigned were all in the 40s and most ranged from 40 to 45, 
indicating major to serious social and industrial impairment.  
The Board certainly considers this to indicate at least 
severe impairment from November 7, 1996, onward.  

Over the period from November 7, 1996, the record includes 
various medical opinions concerning the veteran's ability to 
work.  The VA examiner who conducted the March 2002 
examination said that because of his PTSD and derivative 
conditions the veteran would have difficulty working but 
could perhaps work at a job in which he did not have to 
interact too often with other people.  Further, at a VA 
examination in March 2005, the psychologist said the 
veteran's emotional control was marginal at best and that due 
to his reduced capability to cope with stress he veteran's 
ability to sustain a 40-hour work week was questionable.  He 
said that although the veteran did some limited volunteer 
work, it appeared that the veteran's ability to engage and 
sustain work activity was quite limited.  Further, by the 
time of the April 2006 examination, when the veteran was 
again assigned a GAF score of 40, the examiner said the 
veteran continued to endorse symptoms suggestive of severe 
PTSD.  He said the veteran had limited emotional control and 
had markedly reduced stress tolerance and would not be able 
to stand the stress of even simple, repetitive work 
activities.  He said that given the veteran's chronic 
psychological distress, he felt the veteran would not be 
capable of even part time work.  

The Board notes that the record shows that the veteran has an 
eighth grade education and that prior to service he worked as 
cashier at an auto parts store and as a machinist's helper.  
As disclosed by numerous medical reports and discussed 
earlier in the decision, the veteran was in a motorcycle 
accident in December 1977, and his injuries included a 
comminuted fracture of the right femur, and he continues to 
suffer residuals of those injuries.  In his application for 
Social Security Disability benefits, the veteran reported 
that from December 1977 to October 1980 he worked as an 
automotive mechanic and after that worked as a driver/glazier 
in a glass installation/repair business and as a 
driver/warehouseman for a rental furniture delivery business.  
In addition, he said that he worked briefly as a laborer at a 
cement company and as a restaurant cook.  In February 1986, 
the Social Security Administration (SSA) awarded the veteran 
disability benefits, and stated that his period of disability 
began in June 1983.  The primary diagnosis was severely 
injured right leg with shortening, and the secondary 
diagnosis was personality disorder with depression and 
anxiety.  The SSA records also show that the veteran 
reportedly worked on a trial basis as a group home manager 
from June 1985 to December 1985, but quit because he could 
not do the job.  In a June 1989 mental status evaluation, Dr. 
R.E. noted that the veteran had last worked at a group home 
for eight months, but got poor evaluations and quit when he 
started getting SSA benefits in 1986.  

With consideration of the veteran's education and work 
history, along with statements of VA examiners about the 
effect of the veteran's PTSD on his ability to work, the 
Board finds that the evidence falls in relative equipoise as 
to the veteran's entitlement to a 100 percent schedular 
rating from November 7, 1996.  In this regard, the veteran's 
GAF scores were predominately 50 or lower from November 1996 
to December 2002 and predominately 40 to 45 from 
December 2002 onward.  Considering the veteran's severe 
psychiatric symptomatology and the medical opinions as to his 
inability to work because of those psychiatric symptoms, and 
resolving all doubt in favor of the veteran, the Board finds 
the evidence is consistent with overall disability that more 
nearly approximates the criteria for a 100 percent rating 
under the prior rating criteria, applicable here, which 
allows a 100 percent schedular rating for PTSD when there is 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); see Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994) (holding criteria in 
38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).  Accordingly, entitlement to a schedular 100 percent 
scheduler rating for PTSD from November 7, 1996, is 
warranted.  38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 
9411 (1996).  

TDIU

In a precedent opinion, VA's General Counsel held that a 
claim for TDIU may not be considered when a schedular 100-
percent rating is already in effect.  VAOPGCPREC 6-99.  No 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100 percent disabling under the rating 
schedule and another, separate disability rated totally 
disabling due to individual unemployability under 38 C.F.R. 
§ 4.16(a). As the Board has granted a 100 percent schedular 
rating for PTSD effective November 7, 1996, the veteran is 
not eligible for TDIU as of that date. Hence, the veteran's 
TDIU claim, which was filed in May 1999, must be dismissed as 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998) citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim for 
TDIU presupposes that the rating for the condition is less 
than 100 percent).  



						(The ORDER is on the next 
page.)






ORDER

Service connection for a skin disorder is denied.  

Service connection for chronic obstructive pulmonary disease 
is denied.  

A 50 percent rating for PTSD is granted from September 8, 
1994, to November 6, 1996, subject to the law and regulations 
governing the payment of monetary benefits.  

A 100 percent rating for PTSD is granted from November 7, 
1996, subject to the law and regulations governing the 
payment of monetary benefits.  

The claim of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities is dismissed.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


